        Case 8:21-bk-10958-ES        Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00   Desc
                                      Main Document    Page 1 of 33



1    PETER C. ANDERSON
     United States Trustee
2    Nancy S. Goldenberg (Bar No. 167544)
     Attorney for the U.S. Trustee
3    Ronald Reagan Federal Building & U.S. Courthouse
     411 West Fourth Street, Suite 7160
4
     Santa Ana, CA 92701-8000
     Telephone: (714) 338-3400
5
     Facsimile: (714) 338-3421
6
     Email: Nancy.Goldenberg@usdoj.gov

7

8                                 UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
9                                        SANTA ANA DIVISION
10
      In re:                                          LEAD CASE NO. 21-bk-10958-ES
11
      PLAMEX INVESTMENT, LLC,                         Jointly Administered With:
12
      a Delaware limited liability company,
                                                      CASE NO. 21-bk-10957-ES
13
               Debtor and Debtors in Possession.      CHAPTER 11
14
      ___________________________________
15
                                                      NOTICE OF APPLICABILITY OF LARGE-
16    In re:                                          CASE UNITED STATES TRUSTEE FEE
                                                      GUIDELINES
17    3100 E. IMPERIAL INVESTMENT, LLC,
      a Delaware limited liability company,
18

19              Debtor and Debtors in Possession.

20
      [ x] Affects both Debtors
21

22    [ ] Affects Plamex Investment, LLC only
23

24    [ ] Affects 3100 E. Imperial Investment,
          LLC Only
25

26

27

28
         Case 8:21-bk-10958-ES        Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00           Desc
                                       Main Document    Page 2 of 33



     TO THE HONORABLE ERITHE SMITH, DEBTOR, DEBTOR’S ATTORNEY, AND PARTIES IN
1
     INTEREST:
2           Peter C. Anderson, the United States Trustee for Region 16 (“U.S. Trustee”), gives notice
3    to all parties in this case as follows:
4           1. As required by 28 U.S.C. § 586(a)(3)(A), the United States Trustee Program has
5    adopted Guidelines for Reviewing Applications for Compensation and Reimbursement of
6    Expenses (“Fee Applications”) filed under 11 U.S.C. § 330 (the “U.S. Trustee Guidelines”). The
7    U.S. Trustee Guidelines are intended to promote consistency and predictability in bankruptcy
8    cases by directing United States Trustees to exercise their discretion in a uniform manner when

9    determining whether to object to professional fees. In particular, the U.S. Trustee Guidelines: (1)

10   direct the U.S. Trustee to object to fees and expenses in specified circumstances; (2) direct the

11   U.S. Trustee to request certain statements and disclosures in order to aid the review of Fee

12   Applications; and (3) in some circumstances, direct the U.S. Trustee to seek entry of certain

13
     procedural orders.

14
            2. There are different U.S. Trustee Guidelines in effect depending on case size, case
     chapter, and type of professional. As of November 1, 2013, United States Trustees will apply
15
     specialized U.S. Trustee Guidelines for Fee Applications filed by attorneys in Chapter 11 cases
16
     with $50 million or more in assets and $50 million or more in liabilities (aggregated for jointly
17
     administered cases and excluding single asset real estate cases as defined in 11 U.S.C. §
18
     101(51B)), a copy of which is attached to this Notice (the “Appendix B Guidelines”). The
19
     Appendix B Guidelines are also set forth in 28 C.F.R. Part 58, Appendix B, and are posted on
20
     the internet at http://www.justice.gov/ust/eo/rules_regulations/guidelines/index.htm. The U.S.
21
     Trustee will continue to apply the U.S. Trustee Guidelines set forth in 28 C.F.R. Part 58,
22
     Appendix A (the “Appendix A Guidelines”) for the review of Fee Applications filed under Section
23
     330 in (1) larger Chapter 11 cases by those seeking compensation who are not attorneys, (2) all
24
     Chapter 11 cases below the larger case threshold, and (3) cases under other chapters of the
25
     Bankruptcy Code.
26
            3. Among other provisions, the Appendix B Guidelines direct the U.S. Trustee to request
27
     that attorneys file disclosures and adopt practices that will better enable the U.S. Trustee, the
28
     Court, and other parties to ascertain whether those attorneys have met their evidentiary burden
         Case 8:21-bk-10958-ES       Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00            Desc
                                      Main Document    Page 3 of 33



1    of establishing their entitlement to fees under Section 330. Standardized disclosures to be filed
2    by attorneys along with their Fee Applications in order to substantiate the statutory requirement

3    that the requested fees are “comparable” to the fees charged to non-bankruptcy clients;

4           ● The maintenance of budget and staffing plans, which should be agreed upon by the

5           attorney and client and filed along with the Fee Application, in order to promote

6           transparency and client accountability in the billing process;

7
            ● The use of electronic billing data and standardized project codes in the billing records

8
            submitted with the Fee Application, in order to facilitate a more efficient review of fees by
            the court, the U.S. Trustee, and parties in interest;
9
            ● Supplemental statements by both the attorney and the client regarding the
10
            circumstances of the attorney’s selection and the principal terms of the engagement, in
11
            order to provide meaningful context for the billing rates requested; and
12
            ● Disclosures regarding any increases during the case from the billing rates recited in the
13
            attorney’s retention application, in order that the reasonableness and justification (if any)
14
            for such increases may be investigated in a timely manner.
15
            4. Based on the records maintained in the above-captioned cases, these cases involve
16
     more than $50 million in assets and $50 million in liabilities and are not single asset real estate
17
     cases. As a result, the U.S. Trustee will review attorney Fee Applications in this case in
18
     accordance with the Appendix B Guidelines.
19
            5. The U.S. Trustee has consulted with Juliet Oh, Esq. of Levene, Neale, Bender, Yoo &
20
     Brill LLP, counsel for the Debtor, regarding the Appendix B Guidelines. This firm has represented
21
     that it intends to comply with the U.S. Trustee’s Appendix B Guidelines. It is anticipated that any
22
     and all other professionals retained in the case will comply with the U.S. Trustee Guidelines
23
     .
24                                             Respectfully Submitted,
                                               UNITED STATES TRUSTEE FOR REGION 16
25
     Dated: June 8, 2021                       /s/ Nancy S. Goldenberg
26                                             Nancy S. Goldenberg
                                               Attorney for the U.S. Trustee
27

28
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                       Desc
                                                                                                         Main Document    Page 4 of 33
                                                  36248                          Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices

                                                  not associated with the information                       By order of the Commission.                          DATES:   Effective Date: November 1,
                                                  collection; (c) for reasons other than to               William R. Bishop,                                     2013.
                                                  provide information or keep records for                 Supervisory Hearings and Information
                                                  the Government; or (d) as part of                       Officer.                                               FOR FURTHER INFORMATION CONTACT:     Nan
                                                  customary and usual business or private                 [FR Doc. 2013–14432 Filed 6–13–13; 11:15 am]
                                                                                                                                                                 Roberts Eitel, Associate General Counsel
                                                  practices.                                                                                                     for Chapter 11 Practice, Executive Office
                                                                                                          BILLING CODE 7020–02–P
                                                    We will summarize written responses                                                                          for United States Trustees, 441 G St.
                                                  to this notice and address them in our                                                                         NW., Suite 6150, Washington, DC
                                                  submission for OMB approval. As a                                                                              20530.
                                                                                                          DEPARTMENT OF JUSTICE
                                                  result of your comments, we will make                                                                          SUPPLEMENTARY INFORMATION:         The
                                                  any necessary adjustments to the burden                 Appendix B Guidelines for Reviewing                    authority for these guidelines is 28
                                                  in our submission to OMB.                               Applications for Compensation and                      U.S.C. 586(a)(3)(A), which provides that
                                                    Public Availability of Comments:                      Reimbursement of Expenses Filed                        United States Trustees may review ‘‘in
                                                  Before including your address, phone                    Under United States Code by                            accordance with procedural guidelines
                                                  number, email address, or other                         Attorneys in Larger Chapter 11 Cases                   adopted by the Executive Office of the
                                                  personal identifying information in your                                                                       United States Trustee (which guidelines
                                                  comment, you should be aware that                       AGENCY:  Executive Office for United
                                                                                                          States Trustees, Justice.                              shall be applied uniformly by the
                                                  your entire comment—including your                                                                             United States Trustee except when
                                                  personal identifying information—may                    ACTION: Notice of internal procedural
                                                                                                          guidelines.                                            circumstances warrant different
                                                  be made publicly available at any time.                                                                        treatment) applications filed for
                                                  While you can ask us in your comment                    SUMMARY:    In 1996, in accordance with                compensation and reimbursement under
                                                  to withhold your personal identifying                   Congress’s mandate in 28 U.S.C.                        section 330 of title 11 . . . .’’ Id. The
                                                  information from public review, we                      586(a)(3)(A), the United States Trustee                guidelines are to be applied by the
                                                  cannot guarantee that we will be able to                Program (‘‘USTP’’) established                         USTP; however, they are not exclusive
                                                  do so.                                                  Guidelines for Reviewing Applications                  and do not limit the United States
                                                    Dated: June 6, 2013.                                  for Compensation and Reimbursement                     Trustee’s discretion to object to or
                                                  Deanna Meyer-Pietruszka,                                of Expenses filed under 11 U.S.C. 330.                 comment on a particular application.
                                                  Chief, Office of Policy, Regulations, and               See 28 CFR Part 58, Appendix A                            Because the Appendix B guidelines,
                                                  Analysis.                                               (‘‘Appendix A guidelines’’). The USTP                  like the Appendix A guidelines,
                                                  [FR Doc. 2013–14093 Filed 6–14–13; 8:45 am]             has drafted additional guidelines for                  constitute procedural guidelines that
                                                  BILLING CODE 4810–MR–P                                  reviewing applications for                             apply to the USTP’s review of fee
                                                                                                          compensation and reimbursement of                      applications, they are not subject to the
                                                                                                          expenses filed by attorneys in larger                  Administrative Procedure Act’s formal
                                                                                                          chapter 11 cases with $50 million or                   notice and comment provisions.
                                                  INTERNATIONAL TRADE                                     more in assets and $50 million or more                 Nonetheless, to engage the bankruptcy
                                                  COMMISSION                                              in liabilities, aggregated for jointly                 community, the USTP followed an
                                                                                                          administered cases. Single asset real                  extensive notice and comment-like
                                                  [USITC SE–13–014]                                       estate cases, as defined in 11 U.S.C.                  process by reaching out to various
                                                                                                          101(51B), filed under chapter 11 are                   bankruptcy judges and the National
                                                  Sunshine Act Meeting                                    excluded from these guidelines.                        Bankruptcy Conference before drafting
                                                                                                             These guidelines that apply to the
                                                  AGENCY HOLDING THE MEETING:     United                                                                         the Appendix B guidelines, posting a
                                                                                                          USTP’s review of applications for
                                                  States International Trade Commission.                                                                         draft of the Appendix B guidelines to its
                                                                                                          compensation filed by attorneys in
                                                                                                                                                                 public Web site for public comment,
                                                  TIME AND DATE: June 20, 2013 at 2:00                    larger chapter 11 cases will be
                                                                                                                                                                 holding a public meeting, and posting a
                                                  p.m.                                                    published in the Federal Register and
                                                                                                                                                                 revised draft of the Appendix B
                                                  PLACE: Room 101, 500 E Street SW.,                      entitled Appendix B—Guidelines for
                                                                                                                                                                 guidelines responding to the comments
                                                  Washington, DC 20436, Telephone:                        Reviewing Applications for
                                                                                                                                                                 to its public Web site for further public
                                                  (202) 205–2000.                                         Compensation and Reimbursement of
                                                                                                                                                                 comment before finalizing.
                                                  STATUS: Open to the public.
                                                                                                          Expenses Filed Under 11 U.S.C. 330 by
                                                                                                          Attorneys in Larger Chapter 11 Cases                   Table of Contents
                                                  MATTERS TO BE CONSIDERED:
                                                                                                          (‘‘Appendix B guidelines’’). Until the
                                                    1. Agendas for future meetings: None                                                                         I. Appendix B—Guidelines for Reviewing
                                                                                                          USTP adopts other superseding
                                                    2. Minutes                                                                                                         Applications for Compensation and
                                                                                                          guidelines, the Appendix A guidelines
                                                    3. Ratification List                                                                                               Reimbursement of Expenses Filed Under
                                                                                                          will continue in effect for the USTP’s                       11 U.S.C. 330 by Attorneys in Larger
                                                    4. Vote in Inv. Nos. 731–TA–1202 and                  review of applications filed under
                                                  1203 (Final)(Xanthan Gum from Austria                                                                                Chapter 11 Cases
                                                                                                          section 330 in: (1) Larger chapter 11                  II. Exhibit A: Customary and Comparable
                                                  and China). The Commission is                           cases by those professionals seeking
                                                  currently scheduled to transmit its                                                                                  Compensation Disclosures With Fee
                                                                                                          compensation who are not attorneys; (2)                      Applications
                                                  determinations and Commissioners’                       all chapter 11 cases with less than $50
                                                  opinions to the Secretary of Commerce                                                                          III. Exhibit B: Summary of Professionals
                                                                                                          million in assets and $50 million in                         Included in This Fee Application
                                                  on or before July 2, 2013.
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                                                                          liabilities, aggregated for jointly                    IV. Exhibit C: Budget and Staffing Plan
                                                    5. Outstanding action jackets: none                   administered cases; (3) all chapter 11                 V. Exhibit D: Summary of Compensation
                                                    In accordance with Commission                         single asset real estate cases; and (4) all                  Requested by Project Category
                                                  policy, subject matter listed above, not                cases under other chapters of the                      VI. Exhibit E: Summary Cover Sheet of Fee
                                                  disposed of at the scheduled meeting,                   Bankruptcy Code.                                             Application
                                                  may be carried over to the agenda of the                   The USTP will continue to review                    VII. Exhibit F: Analysis of Comments
                                                  following meeting.                                      and update these guidelines, as                              Received and Summary of Significant
                                                     Issued: June 12, 2013.                               appropriate.                                                 Changes in Response to Comments



                                             VerDate Mar<15>2010   21:42 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00089   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                      Desc
                                                                                                         Main Document    Page 5 of 33
                                                                                 Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices                                             36249

                                                  Appendix B—Guidelines for Reviewing                     USTP’s ability to seek changes in                      practices for bankruptcy and non-
                                                  Applications for Compensation and                       controlling laws or rules through                      bankruptcy engagements and by those of
                                                  Reimbursement of Expenses Filed                         litigation, appeals, and other actions.                other comparable professionals.
                                                  Under 11 U.S.C. 330 by Attorneys in                        5. Only the court has authority to                     c. To increase disclosure and
                                                  Larger Chapter 11 Cases                                 award compensation and                                 transparency in the billing practices of
                                                  A. General Information                                  reimbursement under section 330 of the                 professionals seeking compensation
                                                                                                          Code. The Guidelines focus on the                      from the estate.
                                                     1. United States Trustees may review                 disclosure of information relevant to the                 d. To increase client and constituent
                                                  ‘‘in accordance with procedural                         court’s award of compensation and                      accountability for overseeing the fees
                                                  guidelines adopted by the Executive                     reimbursement of expenses under                        and billing practices of their own
                                                  Office of the United States Trustee                     section 330 of the Code. The Guidelines                professionals who are being paid by the
                                                  (which guidelines shall be applied                      reflect standards and procedures in                    estate.
                                                  uniformly by the United States trustee                  section 330 of the Code and Bankruptcy                    e. To encourage the adoption of
                                                  except when circumstances warrant                       Rule 2016. Applications containing the                 budgets and staffing plans developed
                                                  different treatment), applications filed                information requested in these                         between the client and the applicant to
                                                  for compensation and reimbursement                      Guidelines will assist review by the                   bring discipline, predictability, and
                                                  under section 330 of title 11 . . . .’’ 28              court, the parties, and the United States              client involvement and accountability to
                                                  U.S.C. 586(a)(3)(A)(i). United States                   Trustee.                                               the compensation process.
                                                  Trustees may also file ‘‘with the court                    6. Because the review of fee                           f. To decrease the administrative
                                                  comments with respect to such                           applications under section 330 of the                  burden and increase the efficiency of
                                                  application and, if the United States                   Code is inextricably intertwined with                  review of fee applications.
                                                  Trustee considers it to be appropriate,                 the terms and conditions of employment                    g. To assure that, even in the absence
                                                  objections to such application.’’ Id. The               approved by the court when the                         of an objection, the burden of proof to
                                                  Executive Office for United States                      applicant is retained, these Guidelines                establish that fees and expenses are
                                                  Trustees (‘‘Executive Office’’) adopted                 also address disclosure of certain                     reasonable and necessary remains on
                                                  procedural guidelines, which apply to                   information in applications for retention              the applicant seeking compensation and
                                                  all cases commenced on or after October                 filed under sections 327 and 1103 of the               reimbursement.
                                                  22, 1994. See 28 CFR Part 58, Appendix                  Code.                                                     h. To increase public confidence in
                                                  A.                                                         7. Nothing in the Guidelines should                 the integrity and soundness of the
                                                     2. Because the circumstances in larger               be construed:                                          bankruptcy compensation process.
                                                  chapter 11 cases warrant different                         a. To limit the United States Trustee’s                2. Considerations on fees: The
                                                  treatment, the Executive Office adopted                 discretion to request additional                       Guidelines are intended to elicit
                                                  these Appendix B guidelines                             information necessary for the review of                information that will aid the United
                                                  (‘‘Guidelines’’) to apply only when                     a particular fee application or to refer               States Trustee, the parties, and the court
                                                  United States Trustees review                           any information provided to the United                 in determining whether the fees and
                                                  applications for compensation filed by                  States Trustee to any law enforcement                  expenses sought in a fee application are
                                                  attorneys employed under sections 327                   authority of the United States or a state.             reasonable and necessary as required by
                                                  or 1103 of the United States Bankruptcy                    b. To limit the United States Trustee’s             section 330 of the Code. In applying
                                                  Code, 11 U.S.C. 101, et seq. (‘‘Code’’), in             discretion to determine whether to file                section 330 to the review of fee
                                                  chapter 11 cases where the debtor’s                     comments or objections to fee                          applications, the United States Trustee
                                                  petition lists $50 million or more in                   applications.                                          will consider the following:
                                                  assets and $50 million or more in                          c. To create any private right of action               a. Section 330 factors: The factors
                                                  liabilities, aggregated for jointly                     on the part of any person enforceable                  expressly set forth in section 330 of the
                                                  administered cases and excluding single                 against the United States Trustee or the               Code, including:
                                                  asset real estate cases as defined in 11                United States.                                            i. The time spent.
                                                  U.S.C. 101(51B) (‘‘threshold’’).                                                                                  ii. The rates charged.
                                                     3. The United States Trustees will use               B. United States Trustee’s Goals and                      iii. Whether the services were
                                                  these Guidelines to review applications                 Considerations In Reviewing and                        necessary to the administration of, or
                                                  for compensation filed by attorneys                     Commenting On Fee Applications                         beneficial towards the completion of,
                                                  employed under sections 327 or 1103 of                    1. Goals: In determining whether to                  the case at the time they were rendered.
                                                  the Code in all chapter 11 cases that                   object to or comment on fee                               iv. Whether services were performed
                                                  meet the threshold and that are filed on                applications, the United States Trustee                within a reasonable time commensurate
                                                  or after October 1, 2013. The Guidelines                will be guided by the following goals.                 with the complexity, importance, and
                                                  generally will not apply to counsel                     These goals, however, are not exclusive                nature of the problem, issue, or task
                                                  retained as an ordinary course                          and in no way limit the discretion of the              addressed.
                                                  professional pursuant to appropriate                    United States Trustee to object or                        v. The demonstrated skill and
                                                  court order or local rule (‘‘ordinary                   comment. In applying the Guidelines,                   experience in bankruptcy of the
                                                  course professional’’), unless the                      the United States Trustee seeks:                       applicant’s professionals.
                                                  professional is required to file a fee                     a. To ensure that bankruptcy                           vi. Whether compensation is
                                                  application under such court order or                   professionals are subject to the same                  reasonable based on the customary
                                                  local rule.                                             client-driven market forces, scrutiny,                 compensation charged by comparably
                                                                                                                                                                 skilled practitioners in cases other than
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                     4. The Guidelines express the USTP’s                 and accountability as professionals in
                                                  policy positions, and the USTP will use                 non-bankruptcy engagements.                            cases under title 11.
                                                  these Guidelines in the absence of                         b. To ensure adherence to the                       The United States Trustee may object to
                                                  controlling law or rules in the                         requirements of section 330 of the Code                the extent that the applicant fails to
                                                  jurisdiction. Thus, the Guidelines do                   so that all professional compensation is               provide sufficient information to satisfy
                                                  not supersede local rules, court orders,                reasonable and necessary, particularly                 its burden under section 330.
                                                  or other controlling authority. However,                as compared to the market measured                        b. Comparable services standard:
                                                  these Guidelines do not limit the                       both by the applicant’s own billing                    Whether the applicant provided


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00090   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                           Case 8:21-bk-10958-ES                            Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                    Desc
                                                                                                             Main Document    Page 6 of 33
                                                  36250                           Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices

                                                  sufficient information in the application                  is a model form that may be useful in                or defending a bill. The USTP’s position
                                                  to establish that the compensation                         providing this information. The United               is that awarding compensation for
                                                  sought is reasonable as compared to the                    States Trustee may object if the                     matters related to a fee application after
                                                  market measured by the billing practices                   applicant fails to justify any rate                  its initial preparation is generally
                                                  of the applicant and its peers for                         increases as reasonable. Boilerplate                 inappropriate, unless those activities
                                                  bankruptcy and non-bankruptcy                              language in the retention application                fall within a judicial exception
                                                  engagements. The United States Trustee                     filed under section 327 of the Code is               applicable within the district (such as
                                                  will ordinarily object to fees that are                    insufficient.                                        litigating an objection to the application
                                                  above the market rate for comparable                          e. Transitory professionals: Whether              where the applicant substantially
                                                  services. Exhibit A is a model form that                   any of the applicant’s professionals                 prevails). Thus, the United States
                                                  may be useful in providing this                            billed only a few hours to the matter                Trustee may object to time spent
                                                  information.1                                              with insufficient evidence of benefit to             explaining the fees, negotiating
                                                     c. Staffing inefficiencies: Whether                     the estate. The United States Trustee                objections, and litigating contested fee
                                                  there was duplication of effort or                         may object if the applicant fails to                 matters that are properly characterized
                                                  services, or whether the seniority or                      justify the necessity or benefit of these            as work that is for the benefit of the
                                                  skill level of the applicant’s professional                professionals’ services.                             professional and not the estate.
                                                  was commensurate with the complexity,                         f. Routine billing activities: Whether               h. Block billing or lumping: Whether
                                                  importance, and nature of the issue or                     an applicant billed for routine billing              the entries in the application are
                                                  task. The United States Trustee may                        activities that typically are not                    recorded in increments of .1 of an hour
                                                  object if any duplication is unjustified                   compensable outside of bankruptcy.                   and whether discrete tasks are recorded
                                                  or unjustifiable, including if multiple                    Most are not compensable because                     separately. The United States Trustee
                                                  professionals unnecessarily attend                         professionals do not charge a client for             will object to block billing or lumping.
                                                  hearings or meetings. The United States                    preparing invoices, even if detailed.                Each timekeeper, however, may record
                                                  Trustee may also object if the skill level                 Reasonable charges for preparing                     one daily entry that combines tasks for
                                                  of the professional rendering a                            interim and final fee applications,                  a particular project that total a de
                                                  particular service is not commensurate                     however, are compensable, because the                minimis amount of time if those tasks
                                                  with the task. The United States Trustee                   preparation of a fee application is not              do not exceed .5 hours on that day.
                                                  encourages applicants to consider how                      required for lawyers practicing in areas                i. Vague or repetitive entries: Whether
                                                  to assign and staff more routine and                       other than bankruptcy as a condition to              the application contains sufficient
                                                  ‘‘commoditized’’ work, such as                             getting paid. Activities that the United             information to identify the purpose of
                                                  avoidance actions and claims                               States Trustee may object to as non-                 the work or the benefit to the estate. The
                                                  objections, and to consider whether                        compensable include but are not limited              United States Trustee may object to
                                                  lower cost co-counsel should be                            to:                                                  vague or repetitive entries that are
                                                  retained for discrete types of work,                          i. Excessive redaction of bills or                otherwise unjustified. Phrases like
                                                  while being careful to avoid                               invoices for privileged or confidential              ‘‘attention to’’ or ‘‘review file,’’ without
                                                  duplication, overlap, and inefficiencies.                  information. Professionals and                       greater specificity or more detail, are
                                                  Factors the USTP will consider in                          paraprofessionals whose compensation                 generally insufficient.
                                                  determining whether to object to the                       will be paid by the bankruptcy estate                   j. Overhead: Whether the application
                                                  retention or compensation of co-counsel                    know at the inception that their billing             includes activities that should be
                                                  are described more specifically in ¶ F.                    records must be publicly filed and                   considered part of the applicant’s
                                                  Nothing in the Guidelines should be                        should draft time entries and prepare                overhead and not billed to the estate.
                                                  construed as precluding the retention                      invoices to both minimize redactions                 Tasks that the United States Trustee
                                                  and payment of ‘‘ordinary course                           and avoid vague descriptions. The time               may object to as overhead include
                                                  professionals,’’ subject to appropriate                    spent for redactions should be                       clerical tasks and word processing. The
                                                  motions and orders in a particular case.                   reasonably proportional to the overall               United States Trustee may also object to
                                                  Nothing in the guidelines should be                        fees sought.                                         fees for summer clerks or summer
                                                  construed as precluding the retention of                      ii. Reviewing or revising time records.           associates, which are more properly the
                                                  special counsel under section 327(e) or                       iii. Preparing, reviewing, or revising            firm’s overhead for recruiting and
                                                  local counsel under section 327(a).                        invoices.                                            training.
                                                     d. Rate increases: 2 Whether the                           iv. Preparing, reviewing, or revising                k. Non-working travel: Whether the
                                                  application contains rates higher than                     monthly fee statements, notices or other             application includes time billed for non-
                                                  those disclosed and approved on the                        informal interim compensation requests               working travel at the full rate. The
                                                  application for retention or any                           to the extent duplicative of the                     United States Trustee may object if the
                                                  supplemental application for retention                     preparation of the related interim or                applicant seeks compensation at a
                                                  or agreed to with the client. Exhibit B                    final fee application filed with the court           professional’s full rate for time spent
                                                                                                             under section 330 of the Code (or vice               traveling without actively working on
                                                     1 The model forms included as exhibits to the
                                                                                                             versa).                                              the bankruptcy case or while working
                                                  Guidelines are templates offered as guidance to               v. Preparing the final fee application            on other unrelated matters.
                                                  facilitate preparation and review of requested
                                                  information.                                               to the extent duplicative of the                        l. Geographic variations in rates:
                                                     2 ‘‘Rate increases’’ as used in the Guidelines          preparation of interim fee applications.             Whether the applicant increased the
                                                  exclude annual ‘‘step increases’’ historically                g. Contesting or litigating fee                   hourly rates of its professionals and
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  awarded by the firm in the ordinary course to              objections: Whether the fee application              paraprofessionals based solely on the
                                                  attorneys throughout the firm due to advancing             seeks compensation for time spent                    geographic location of the bankruptcy
                                                  seniority and promotion. Applicants should not
                                                  characterize actual rate increases that are unrelated      explaining or defending monthly                      case. The United States Trustee will not
                                                  to an attorney’s advancing seniority and promotion         invoices or fee applications that would              object to ‘‘non-forum’’ rates of
                                                  as ‘‘step increases’’ in an effort to thwart meaningful    normally not be compensable outside of               professionals when the ‘‘non-forum’’
                                                  disclosure or billing discipline. If a firm does not
                                                  distinguish between ‘‘step increases’’ and other
                                                                                                             bankruptcy. Most are not compensable                 rates are based on the reasonable rates
                                                  types of rate increases, it should disclose and            because professionals typically do not               where the professionals maintain their
                                                  explain all rate increases as requested.                   charge clients for time spent explaining             primary office, even if the locally


                                             VerDate Mar<15>2010    20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00091   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                      Desc
                                                                                                         Main Document    Page 7 of 33
                                                                                 Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices                                              36251

                                                  prevailing rates where the case is                      by other comparable professionals. The                    e. Date of order approving
                                                  pending are lower (i.e., a professional                 United States Trustee will ordinarily                  employment.
                                                  may bill the same reasonable rate in any                object to expenses that are not                           f. Time period covered by application.
                                                  forum). Conversely, the United States                   customary, absent a specific and                          g. Terms and conditions of
                                                  Trustee will object if professionals                    adequate justification.                                employment and compensation,
                                                  increase their rates based on the forum                   d. Actual: Whether the expenses                      including source of compensation,
                                                  where the case is pending when they                     incurred or paid by the applicant reflect              existence of and terms controlling any
                                                  bill lower rates where they maintain                    the actual cost of such expenses to the                retainer, and any budgetary or other
                                                  their primary offices.                                  applicant and whether any mark-up is                   limitations on fees.
                                                     m. Budgets and staffing plans:                       justified. Mark-ups will ordinarily be                    h. Whether the application is interim
                                                  Whether the fee application sufficiently                objectionable.                                         under section 331 or final under section
                                                  explains: (i) Any substantial increase                    e. Overhead: Whether the expenses                    330.
                                                  (e.g., 10% or more) in the amount                       are or should be non-reimbursable                         i. The date and terms of any order
                                                  requested in the fee application as                     overhead costs incident to the operation               allowing filing of interim applications
                                                  compared to any client-approved                         of the applicant’s office and not                      more frequently than every 120 days, if
                                                  budget; and (ii) any increase in the                    particularly attributable to an individual             applicable.
                                                  number of professionals and                             client or case. Without limitation, the                   j. Whether the applicant seeks
                                                  paraprofessionals billing to the matter                 United States Trustee will ordinarily                  compensation under a provision of the
                                                  during the application period as                        consider the following expenses to be                  Code other than section 330.
                                                  compared to any client-approved                         overhead: Word processing,                                k. For each professional and
                                                  staffing plan. The United States Trustee                proofreading, secretarial and other                    paraprofessional who billed on the
                                                  ordinarily will seek the use of fee and                 clerical services, rent, utilities, office             matter during the application period:
                                                  expense budgets and staffing plans,                     equipment and furnishings, insurance,                     i. Name.
                                                  either with the consent of the parties or               taxes, telephone charges (other than                      ii. Title or position.
                                                  by court order as soon as feasible after                actual charges for multi-party                            iii. Primary department, group, or
                                                  the commencement of the case, as                        conference calls incurred by counsel in                section.
                                                  described more specifically in ¶ E. In                  connection with the case), and library                    iv. Date of first admission to the bar,
                                                  reviewing the fee application, the                      and publication charges.                               if applicable.
                                                  United States Trustee will consider any                    f. Local rule or order: Whether the                    v. Total fees billed included in
                                                  budget and staffing plan filed                          applicant has adhered to allowable rates               application.
                                                  retrospectively with the application.                                                                             vi. Total hours billed included in
                                                                                                          or charges for expenses as may be fixed
                                                  Exhibit C is a model budget (Exhibit C–                                                                        application.
                                                                                                          by any local rule or order of the court.
                                                  1) and staffing plan (Exhibit C–2), and                                                                           vii. Current hourly rate contained in
                                                                                                          Expenses that are not allowable will
                                                  Exhibit D–1 is a model form that may                                                                           this application.
                                                                                                          normally be objectionable.
                                                  be useful in reporting fees sought in                                                                             viii. Hourly rate contained in the first
                                                                                                             g. Unusual: Whether unusual
                                                  comparison to client-approved budgets.                                                                         interim application.
                                                     n. Verified and other statements:                    expenses are supported by detailed
                                                                                                          explanations and allocated, where                         ix. The number of rate increases since
                                                  Whether the client has provided a
                                                                                                          practicable, to specific projects. The                 the inception of the case.
                                                  verified statement with the applicant’s
                                                  retention application regarding its                     United States Trustee may object if                    Exhibit B is a model form that may be
                                                  budgeting, review, and approval process                 unusual expenses are unsupported or                    useful in providing the information
                                                  for fees and expenses, and whether the                  unjustified.                                           requested in ¶ C.2.k.
                                                  applicant has made similar                                 h. Receipts: Whether receipts for                      l. If the applicant has increased rates
                                                  representations and disclosures in the                  larger or unusual expenses are available               during the case, the application should
                                                  retention application and fee                           for review upon request.                               disclose the effect of the rate increases.
                                                  application.                                                                                                   For comparison purposes, the applicant
                                                                                                          C. Contents and Format of Applications
                                                     3. Considerations on expenses: In                                                                           should calculate and disclose the total
                                                                                                          for Compensation and Reimbursement
                                                  applying section 330 to the review of                                                                          compensation sought in the fee
                                                                                                          Of Expenses
                                                  applications for reimbursement of                                                                              application using the rates originally
                                                  reasonable, actual, and necessary                         1. General: All applications should                  disclosed in the retention application.
                                                  expenses, the United States Trustee will                include sufficient detail to demonstrate               Exhibit E is a model form that may be
                                                  consider the following:                                 compliance with the standards of 11                    useful in providing the requested
                                                     a. Proration: Whether the applicant                  U.S.C. 330. The fee application should                 calculation.
                                                  has prorated shared expenses where                      also contain sufficient information                       3. Information to be provided about
                                                  appropriate between the estate and                      about the case and the applicant so that               customary and comparable
                                                  other cases and has adequately                          the court, the parties, and the United                 compensation:
                                                  explained the basis for any such                        States Trustee can review it without                      a. The blended hourly rate either
                                                  proration. For example, applicants                      searching for relevant information in                  billed or collected during the preceding
                                                  should prorate travel expenses that are                 other documents. The information                       year for the applicant’s timekeepers.
                                                  applicable to more than one case.                       sought below will facilitate review of                    i. The application should disclose the
                                                     b. Reasonable: Whether the expense is                the application and should be provided                 blended hourly rate for the aggregate of
                                                                                                          in every fee application.
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  reasonable and necessary. For example,                                                                         either:
                                                  travel should be in coach class. First                    2. Information to be provided about                     (a) All of the applicant’s domestic
                                                  class and other above standard travel or                the applicant and the scope of the                     timekeepers; or
                                                  accommodations will normally be                         application:                                              (b) All timekeepers in each of the
                                                  objectionable.                                            a. Name of applicant.                                applicant’s domestic offices in which
                                                     c. Customary: Whether the requested                    b. Name of client.                                   timekeepers collectively billed at least
                                                  expenses are customarily charged to the                   c. Petition date.                                    10% of the hours to the bankruptcy case
                                                  applicant’s non-bankruptcy clients and                    d. Retention date.                                   during the application period.


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00092   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                      Desc
                                                                                                         Main Document    Page 8 of 33
                                                  36252                          Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices

                                                     ii. The application should also                         iii. To calculate the blended hourly                application.). If so, please quantify by
                                                  segregate the timekeepers in ¶ C.3.a.i. by              rate billed, divide the dollar value of                hours and fees.
                                                  the various categories of professionals                 hours billed by the number of hours                      e. Does this fee application include
                                                  and paraprofessionals maintained by the                 billed (regardless of when the work was                time or fees for reviewing time records
                                                  applicant (e.g., partner, counsel, sr.                  performed) for the relevant timekeepers                to redact any privileged or other
                                                  counsel, associate, etc.), and disclose                 during the application period.                         confidential information? If so, please
                                                  the blended hourly rate for each                           Exhibit A is a model form that may be               quantify by hours and fees.
                                                  category of timekeeper.                                 useful in providing this information.                    f. If the fee application includes any
                                                     iii. To calculate the blended hourly                    c. Applicants can propose detailed                  rate increases since retention:
                                                  rate billed, divide the dollar value of                 and specific disclosures, other than                     i. Did your client review and approve
                                                  hours billed by the number of hours                     those requested at ¶ C.3.a.–b., that are               those rate increases in advance?
                                                  billed (regardless of when the work was                                                                          ii. Did your client agree when
                                                                                                          tailored to the applicant’s circumstances
                                                  performed) for the relevant timekeepers                                                                        retaining the law firm to accept all
                                                                                                          and ability to gather and organize
                                                  during the applicable time period. To                                                                          future rate increases? If not, did you
                                                                                                          internal information, but the United
                                                  calculate the blended hourly rate                                                                              inform your client that they need not
                                                                                                          States Trustee may object to the
                                                  collected, divide the revenue collected                                                                        agree to modified rates or terms in order
                                                                                                          adequacy of the disclosure if it is
                                                  by the number of hours billed for the                                                                          to have you continue the representation,
                                                                                                          insufficient to enable the United States
                                                  relevant timekeepers during the                                                                                consistent with ABA Formal Ethics
                                                                                                          Trustee to evaluate whether the
                                                  applicable time period.                                                                                        Opinion 11–458?
                                                                                                          requested compensation is comparable
                                                     iv. In calculating the blended hourly                                                                         6. Information about budget and
                                                                                                          and customary.
                                                  rate:                                                                                                          staffing plans: If the applicant consents
                                                                                                             4. ‘‘Safe harbor’’: An applicant’s                  to, or the court directs, the use of
                                                     (a) Full service law firms should                    disclosure of blended hourly rates in
                                                  generally exclude all bankruptcy                                                                               budgets and staffing plans, as described
                                                                                                          accordance with ¶ C.3.a.–b. will provide               more generally in ¶ E, the applicant
                                                  engagements or all data from                            a limited ‘‘safe harbor’’ from additional
                                                  timekeepers practicing primarily in a                                                                          should attach the client-approved
                                                                                                          requests from the United States Trustee                budget and client-approved staffing plan
                                                  bankruptcy group or section.                            for information about customary and
                                                     (b) Law firms that practice exclusively                                                                     to the fee application for the time period
                                                                                                          comparable compensation under section                  covered by the fee application. Both
                                                  or primarily in bankruptcy should                       330(a)(3)(F) of the Code. This ‘‘safe
                                                  exclude all estate-billed bankruptcy                                                                           original and any amended budgets and
                                                                                                          harbor’’ is without prejudice to the                   staffing plans should be included.
                                                  engagements.                                            United States Trustee’s ability to seek
                                                     (c) The applicant may exclude:                                                                                a. The budget and staffing plan for the
                                                                                                          additional information based upon the                  fee application period should be filed
                                                     (1) Pro bono engagements.
                                                     (2) Other engagements for clients who                particular facts and circumstances of the              when the fee application is filed, not
                                                  are employees or charitable                             case, to file an objection, or to offer                when the client and the applicant agree
                                                  organizations that are billed at                        evidence on comparable compensation                    on the budget and staffing plan. For
                                                  materially discounted rates.                            from other sources.                                    example, the budget disclosed with each
                                                     (d) The applicant should include                        5. Statement from the applicant: The                interim fee application should relate to
                                                  discounted or alternative fee                           applicant should answer the questions                  work already performed and reflected in
                                                  arrangements, other than those                          below in the fee application. Many                     that application. Thus, if the client
                                                  engagements in ¶ C.3.a.iv.(c). For any                  questions require only a yes or no                     approved four, 30-day budgets that
                                                  fee arrangements not billed by the hour                 answer. The applicant, however, is free                collectively covered a 120-day interim
                                                  to the client but for which the applicant               to provide additional information if it                application period, then these four
                                                  tracks hours and revenue by hours                       chooses to explain or clarify its answers.             budgets should be attached.
                                                  worked, the applicant should include                       a. Did you agree to any variations                    b. Budgets may be redacted as
                                                  this information in the calculation. If                 from, or alternatives to, your standard or             necessary to protect privileged and
                                                  the applicant’s calculation includes any                customary billing rates, fees or terms for             confidential information, and such
                                                  fee arrangements not billed by the hour,                services pertaining to this engagement                 redactions may be compensable if the
                                                  the applicant should concisely explain                  that were provided during the                          disclosure of the privileged or
                                                  the methodology it used to calculate the                application period? If so, please explain.             confidential information cannot
                                                  blended hourly rates.                                      b. If the fees sought in this fee                   otherwise be avoided through careful
                                                     v. The ‘‘preceding year’’ can be either              application as compared to the fees                    drafting. But the time spent for
                                                  the applicant’s prior completed fiscal                  budgeted for the time period covered by                redactions should be reasonably
                                                  year or a rolling 12 month year.                        this fee application are higher by 10%                 proportional to the overall fees sought.
                                                     b. The blended hourly rate billed to                 or more, did you discuss the reasons for               Redactions may be unnecessary if the
                                                  the bankruptcy case during the                          the variation with the client?                         applicant uses the model budget in
                                                  application period for all of the                          c. Have any of the professionals                    Exhibit C–1, which budgets total hours
                                                  applicant’s timekeepers.                                included in this fee application varied                and fees by project category, see ¶ C.8.,
                                                     i. The application should disclose the               their hourly rate based on the                         and without descriptive entries.
                                                  blended hourly rate billed in the                       geographic location of the bankruptcy                    c. The fee application should also
                                                  aggregate for all timekeepers who billed                case?                                                  include a summary of fees and hours
                                                  to the matter.                                             d. Does the fee application include                 budgeted compared to fees and hours
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                     ii. The application should also                      time or fees related to reviewing or                   billed for each project category. Exhibit
                                                  segregate the timekeepers by the various                revising time records or preparing,                    D–1 is a model form that may be useful
                                                  categories of professionals and                         reviewing, or revising invoices? (This is              in reporting fees sought in comparison
                                                  paraprofessionals maintained by the                     limited to work involved in preparing                  to the budget.
                                                  applicant (e.g., partner, counsel, sr.                  and editing billing records that would                   d. The applicant should provide an
                                                  counsel, associate, etc.), and disclose                 not be compensable outside of                          explanation if the fees sought in the fee
                                                  the blended hourly rate billed for each                 bankruptcy and does not include                        application exceed the budget during
                                                  category of timekeeper.                                 reasonable fees for preparing a fee                    the application period by 10% or more.


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00093   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                      Desc
                                                                                                         Main Document    Page 9 of 33
                                                                                 Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices                                             36253

                                                    e. The applicants should provide an                   determine whether adversary                            rules; disbursement and case closing
                                                  explanation if fees are sought in the fee               proceedings are warranted.                             activities, except those related to the
                                                  application for a greater number of                        v. Budgeting (Case): Preparation,                   allowance and objections to allowance
                                                  professionals than identified in the                    negotiation, and amendment to budgets                  of claims.
                                                  staffing plan.                                          for applicant.                                            xviii. Real Estate: Review and analysis
                                                    7. Information about prior interim                       vi. Business Operations: Issues related             of real estate-related matters, including
                                                  applications:                                           to debtor-in-possession operating in                   purchase agreements and lease
                                                    a. With respect to each prior interim                 chapter 11 such as employee, vendor,                   provisions (e.g., common area
                                                  application, counsel should provide the                 tenant issues and other similar                        maintenance clauses).
                                                  following information:                                  problems.                                                 xix. Relief from Stay and Adequate
                                                    i. Date(s) filed and period covered.                     vii. Case Administration:                           Protection: Matters relating to
                                                    ii. Fees and expenses requested.                      Coordination and compliance activities                 termination or continuation of
                                                    iii. Fees and expenses approved.                      not specifically covered by another                    automatic stay under 11 U.S.C. 362 and
                                                    iv. Approved fees and expenses paid.                  category.                                              motions for adequate protection under
                                                    v. Approved fees and expenses                            viii. Claims Administration and                     11 U.S.C. 361.
                                                  remaining unpaid.                                       Objections: Specific claim inquiries; bar                 xx. Reporting: Statement of financial
                                                    vi. Date(s) of previous order(s) on                   date motions; analyses, objections and                 affairs, schedules, monthly operating
                                                  interim compensation or reimbursement                   allowances of claims.                                  reports, and any other accounting or
                                                  of expenses.                                               ix. Corporate Governance and Board                  reporting activities; contacts with the
                                                    b. Counsel should provide the                         Matters: Preparation for and attendance                United States Trustee not included in
                                                  following information on a cumulative                   at Board of Directors meetings; analysis               other categories.
                                                  basis since case inception:                             and advice regarding corporate                            xxi. Tax: Analysis of tax issues and
                                                    i. Fees and expenses requested.                       governance issues, including trustee,                  preparation of federal and state tax
                                                    ii. Fees and expenses approved.                       examiner, and CRO issues; review and                   returns.
                                                    iii. Approved fees and expenses paid.                 preparation of corporate documents                        xxii. Valuation: Appraise or review
                                                    iv. Approved fees and expenses                        (e.g., articles and bylaws, etc.).                     appraisals of assets.
                                                  remaining unpaid.                                          x. Employee Benefits and Pensions:                     c. The applicant should provide a
                                                    v. Fees and expenses disallowed or                    Review and preparation related to                      brief narrative summary of the following
                                                  withdrawn.                                              employee and retiree benefit issues,                   information for each project category:
                                                    8. Project categories for billing                     including compensation, bonuses,                          i. A description of the project, its
                                                  records: To facilitate effective review of              severance, insurance benefits, and 401K,               necessity and benefit to the estate, and
                                                  the application, all time and service                   pensions, or other retirement plans.                   its status, including all pending
                                                  entries should be arranged by project                      xi. Employment and Fee                              litigation for which compensation and
                                                  categories.                                             Applications: Preparation of                           reimbursement are requested.
                                                    a. Only one category should be used                   employment and fee applications for                       ii. The identity of each person
                                                  for a given activity. Professionals should              self or others; motions to establish                   providing services on the project.
                                                  make their best effort to be consistent in              interim procedures.                                       iii. A statement of the number of
                                                  their use of categories, whether within                    xii. Employment and Fee Application                 hours spent and the amount of
                                                  a particular firm or by different firms                 Objections: Review of and objections to                compensation requested for each
                                                  working on the same case. It would be                   the employment and fee applications of                 professional and paraprofessional on the
                                                  appropriate for all professionals to                    others.                                                project.
                                                  discuss the categories in advance and                      xiii. Financing and Cash Collateral:                   9. Time and service entries within
                                                  agree generally on how activities will be               Matters under sections 361, 363 and 364                each project category:
                                                  categorized.                                            including cash collateral and secured                     a. Time and service entries should be
                                                    b. The project categories set forth                   claims; loan document analysis.                        reported in chronological order within
                                                  below should be used to the extent                         xiv. Litigation: Contested Matters and              each project category.
                                                  applicable. The following list of project               Adversary Proceedings (not otherwise                      b. Each time or service entry should
                                                  categories is not exclusive, and                        within a specific project category), each              include:
                                                  applicants are encouraged to consult                    identified separately by caption and                      i. The timekeeper’s name.
                                                  with the United States Trustee regarding                adversary number, or title of motion or                   ii. Time spent on task.
                                                  the need to formulate case-specific                     application and docket number, and                        iii. Hourly rate.
                                                  project billing with respect to a                       using the Uniform Task Based                              iv. Fees sought for each entry.
                                                  particular case.                                        Management System (‘‘UTBMS’’)                             v. Description of task or service.
                                                    i. Asset Analysis and Recovery:                       Litigation Task Code Set.3                                c. Time should be recorded
                                                  Identification and review of potential                     xv. Meetings and Communications                     contemporaneously in increments of no
                                                  assets including causes of action and                   with Creditors: Preparation for and                    more than one tenth (.1) of an hour. A
                                                  non-litigation recoveries.                              attendance at section 341(a) meeting                   disproportionate number of entries
                                                    ii. Asset Disposition: Sales, leases                  and any other meetings with creditors                  billed in half- or whole-hour increments
                                                  (section 365 matters), abandonment and                  and creditors’ committees.                             may indicate that actions are being
                                                  related transaction work related to asset                  xvi. Non-Working Travel: Non-                       lumped or not accurately billed.
                                                  disposition.                                            working travel where the court                            d. Services should be described in
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                    iii. Assumption and Rejection of                      reimburses at less than full hourly rates.             detail and not combined or ‘‘lumped’’
                                                  Leases and Contracts: Analysis of leases                   xvii. Plan and Disclosure Statement:                together, with each service showing a
                                                  and executory contracts and preparation                 Formulation, presentation and                          separate time entry. Each timekeeper,
                                                  of motions specifically to assume or                    confirmation; compliance with the plan                 however, may record one daily entry
                                                  reject.                                                 confirmation order, related orders and                 that combines tasks for a particular
                                                    iv. Avoidance Action Analysis:                                                                               project that total a de minimis amount
                                                  Review of potential avoiding actions                      3 See UTBMS.com for information on uniform           of time if those tasks do not exceed .5
                                                  under Sections 544–549 of the Code to                   task codes commonly used in legal billing.             hours on that day.


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00094   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                      Desc
                                                                                                        Main Document    Page 10 of 33
                                                  36254                          Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices

                                                     e. Entries should give sufficient detail                vi. Delivery Services/Couriers.                        ix. Total compensation approved by
                                                  about the work, identifying the subject                    vii. Postage.                                       interim order to date.
                                                  matter of the communication, hearing,                      viii. Local Travel.                                    x. Total expenses approved by interim
                                                  or task and any recipients or                              ix. Out-of-town Travel:                             order to date.
                                                  participants.                                              (a) Transportation.                                    xi. Total allowed compensation paid
                                                     f. If more than one professional                        (b) Hotel.                                          to date.
                                                  attends a hearing or conference, the                       (c) Meals.                                             xii. Total allowed expenses paid to
                                                  applicant should explain the need for                      (d) Ground Transportation.                          date.
                                                  multiple attendees.                                        (e) Other (please specify).                            xiii. Blended rate in this application
                                                     10. Electronic billing records: The                     x. Meals (local).                                   for all attorneys.
                                                  billing records (detailed time and                         xi. Court Fees.                                        xiv. Blended rate in this application
                                                  service entries) substantiating the                        xii. Subpoena Fees.                                 for all timekeepers. See Exhibit A.
                                                                                                             xiii. Witness Fees.                                    xv. Compensation sought in this
                                                  application should be provided in an
                                                                                                             xiv. Deposition Transcripts.                        application already paid pursuant to a
                                                  open and searchable electronic data
                                                                                                             xv. Trial Transcripts.                              monthly compensation order but not yet
                                                  format: (i) With the application to the
                                                                                                             xvi. Trial Exhibits.                                allowed.
                                                  court, the debtor-in-possession (or                                                                               xvi. Expenses sought in this
                                                  trustee), official committees, the United                  xvii. Litigation Support Vendors.
                                                                                                             xviii. Experts.                                     application already paid pursuant to a
                                                  States Trustee, and the fee review                                                                             monthly compensation order but not yet
                                                  committee, fee examiner, and fee                           xix. Investigators.
                                                                                                             xx. Arbitrators/Mediators.                          allowed.
                                                  auditor; and (ii) upon request, to any                                                                            xvii. Number of professionals
                                                  other party in interest.4 The applicant                    xxi. Other (please specify).
                                                                                                             b. Although certain expense                         included in this application.
                                                  may provide the electronic data in the                                                                            xviii. If applicable, the number of
                                                  manner in which it maintains it. An                     categories may appear in the category
                                                                                                          list, the United States Trustee may still              professionals included in this
                                                  applicant that does not maintain billing                                                                       application not included in a staffing
                                                  data electronically is encouraged to                    object to the inclusion of any expenses
                                                                                                                                                                 plan approved by the client.
                                                  consult with the United States Trustee                  that should properly be deemed an
                                                                                                                                                                    xix. If applicable, difference between
                                                  about providing paper copies of such                    applicant’s overhead. See ¶ B.3.e.                     fees budgeted and compensation sought
                                                  information. The applicant’s submission                    c. Unusual items require more
                                                                                                                                                                 for this period.
                                                  of electronic data does not relieve the                 detailed explanations and should be                       xx. Number of professionals billing
                                                  applicant of its obligations under the                  allocated, where practicable, to specific              fewer than 15 hours to the case during
                                                  Code, local rules, and any applicable                   projects.                                              this period.
                                                  compensation or case management                            13. Contents of application for                        xxi. If the applicant has increased
                                                  orders, including providing paper                       reimbursement of reasonable, actual,                   rates during the case, the application
                                                  copies if required.                                     and necessary expenses: Any expense                    should disclose the effect of the rate
                                                     11. Case status: The following                       for which reimbursement is sought must                 increases. For comparison purposes, the
                                                  information should be provided to the                   be reasonable, actual, and necessary,                  applicant should calculate and disclose
                                                  extent possible:                                        and must be of the kind customarily                    the total compensation sought in the
                                                     a. A brief summary of the case,                      billed to non-bankruptcy clients.                      application using the rates originally
                                                  discussing key steps completed and key                     a. Expenses should be reported in                   disclosed in the retention application.
                                                  steps remaining until the case can be                   chronological order within each                           b. All applications should summarize
                                                  closed.                                                 expense category.                                      fees and hours by project category and
                                                     b. The amount of cash on hand or on                     b. Each expense should include the                  expenses by expense category. Exhibit
                                                  deposit, the amount and nature of                       following information:                                 D–1 (fees) and Exhibit D–2 (expenses)
                                                  accrued unpaid administrative                              i. Amount.                                          are model forms that may be useful in
                                                  expenses, and the amount of                                ii. Description and pertinent detail                providing this information.
                                                  unencumbered funds in the estate.                       (e.g., copy costs, messengers, computer                   c. All applications should summarize
                                                     c. Any material changes in the status                research, type of travel, type of fare,                professionals (preferably in alphabetical
                                                  of the case that occur after the filing of              rate, destination, etc.).                              order) included in the fee application by
                                                  the fee application should be raised at                    iii. Date incurred.                                 the professional’s name, title, primary
                                                  the hearing on the application or, if a                    iv. Who incurred the expense, if                    practice group, date of first admission,
                                                  hearing is not required, prior to the                   relevant.                                              fees, hours, rates, and number of rate
                                                  expiration of the time period for                          v. Reason for expense.                              increases. Exhibit B is a model form that
                                                  objection.                                                 14. Summaries:                                      may be useful in providing this and
                                                     12. Expense Categories: To facilitate                   a. All applications should contain a                other information.
                                                  effective review of the application, all                summary cover sheet that provides the
                                                                                                          information below. Exhibit E is a model                D. Applications For Employment
                                                  expense entries should be arranged by
                                                                                                          form that may be useful in transmitting                   1. Statement from the applicant. The
                                                  expense categories.
                                                                                                          this information.                                      applicant should answer the questions
                                                     a. The expense categories set forth
                                                                                                             i. Name of applicant.                               below in all applications for
                                                  below should be used to the extent
                                                                                                             ii. Name of client.                                 employment filed under sections 327 or
                                                  applicable:
                                                                                                             iii. Time period covered by this                    1103 of the Code. Most questions
                                                     i. Copies.
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                     ii. Outside Printing.                                application.                                           require only a yes or no answer. The
                                                     iii. Telephone.                                         iv. Total compensation sought this                  applicant, however, is free to provide
                                                     iv. Facsimile.                                       period.                                                additional information if it chooses to
                                                     v. Online Research.                                     v. Total expenses sought this period.               explain or clarify its answers.
                                                                                                             vi. Petition date.                                     a. Did you agree to any variations
                                                    4 See www.LEDES.org for information regarding            vii. Retention date.                                from, or alternatives to, your standard or
                                                  open electronic data formats commonly used in              viii. Date of order approving                       customary billing arrangements for this
                                                  legal e-billing.                                        employment.                                            engagement?


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00095   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                           Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                     Desc
                                                                                                         Main Document    Page 11 of 33
                                                                                  Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices                                            36255

                                                     b. Do any of the professionals                       E. Budgets and Staffing Plans, In                      careful drafting. But the time spent for
                                                  included in this engagement vary their                  General                                                redactions should be reasonably
                                                  rate based on the geographic location of                  1. In a larger chapter 11 case that                  proportional to the overall fees sought.
                                                  the bankruptcy case?                                    meets the threshold, the United States                 The confidential and prospective
                                                     c. If you represented the client in the              Trustee ordinarily will seek the use of                exchange of budgets between these
                                                  12 months prepetition, disclose your                    fee and expense budgets and staffing                   fiduciaries concerns the administration
                                                  billing rates and material financial terms              plans, either with the consent of the                  of the case and potentially avoids
                                                  for the prepetition engagement,                         parties or by court order as soon as                   duplication, consistent with the
                                                  including any adjustments during the 12                                                                        requirements of section 1103 of the
                                                                                                          feasible after the commencement of the
                                                  months prepetition. If your billing rates                                                                      Code.
                                                                                                          case. As set forth in ¶ B.2.m above, the
                                                  and material financial terms have                       United States Trustee will consider fee                F. Retention and Compensation of Co-
                                                  changed postpetition, explain the                       applications in the context of budgets                 Counsel
                                                  difference and the reasons for the                      and staffing plans used in the case, and
                                                  difference.                                                                                                       1. Scope of retention:
                                                                                                          the professionals are urged to consult                    a. Where a debtor retains multiple
                                                     d. Has your client approved your                     with the United States Trustee whether
                                                  prospective budget and staffing plan,                                                                          section 327(a) bankruptcy counsel, the
                                                                                                          they anticipate delays in formulating                  retention applications should clearly
                                                  and, if so, for what budget period?                     budgets. The United States Trustee will
                                                     2. Verified statement from the client: 5                                                                    specify which firm is acting as lead
                                                                                                          also consider whether the client has                   counsel and should clearly delineate the
                                                  The client should provide a verified                    approved the applicant’s budget and
                                                  statement with all applications for                                                                            areas of secondary counsel’s
                                                                                                          staffing plan when reviewing                           responsibility. In general, it should be
                                                  employment filed under sections 327                     applications for employment. See
                                                  and 1103 of the Code that addresses the                                                                        presumed that all bankruptcy matters in
                                                                                                          ¶ D.1.d. Exhibit C contains a model                    the case will be handled by the lead
                                                  following:                                              budget (Exhibit C–1) and staffing plan
                                                     a. The identity and position of the                                                                         counsel unless the retention application
                                                                                                          (Exhibit C–2).                                         specifically assigns them to secondary
                                                  person making the verification. The                       2. Budgets and staffing plans should
                                                  person ordinarily should be the general                                                                        counsel.
                                                                                                          be agreed to between the professional                     b. The retention application should
                                                  counsel of the debtor or another officer                and its client.                                        not contain an indeterminate or open-
                                                  responsible for supervising outside                       3. Budgets can and should be                         ended description of secondary
                                                  counsel and monitoring and controlling                  amended as necessary to reflect changed                counsel’s duties. In particular, retention
                                                  legal costs.                                            circumstances or unanticipated                         orders should not contain language
                                                     b. The steps taken by the client to                  developments.                                          permitting secondary counsel to
                                                  ensure that the applicant’s billing rates                 4. The appropriate budget period                     perform additional, unspecified services
                                                  and material terms for the engagement                   should be decided between the                          at the discretion of the debtor or the
                                                  are comparable to the applicant’s billing               professional and its client. For example,              lead counsel.
                                                  rates and terms for other non-                          the budget could be provided for the                      c. When a new matter within the
                                                  bankruptcy engagements and to the                       next month, the next 120-day interim                   authorized scope of secondary counsel’s
                                                  billing rates and terms of other                        application period, or for any other time              engagement is assigned by the lead
                                                  comparably skilled professionals.                       period as agreed.                                      counsel to secondary counsel,
                                                     c. The number of firms the client                      5. The staffing plan should use the                  secondary counsel need not file a
                                                  interviewed.                                            same planning period as the budget.                    supplemental retention application and
                                                     d. If the billing rates are not                        6. In the staffing plan, the number of               obtain an amended order. Rather,
                                                  comparable to the applicant’s billing                   professionals expected to work on the                  secondary counsel should file a
                                                  rates for other non-bankruptcy                          matter during the budget period may be                 supplemental declaration in accordance
                                                  engagements and to the billing rates of                 disclosed either by category of                        with Bankruptcy Rule 2014, and
                                                  other comparably skilled professionals,                 timekeeper (e.g., 25 associates) or by                 provide notice of the filing sufficient to
                                                  the circumstances warranting the                        years of experience (e.g., 15 lawyers                  afford parties in interest an opportunity
                                                  retention of that firm.                                 with 8–14 years of experience).                        to object. Nevertheless, if the matter
                                                     e. The procedures the client has                       7. Except as provided in ¶ E.8. below,               does not fall within the authorized
                                                  established to supervise the applicant’s                any disclosure of the budget and staffing              scope of the engagement, secondary
                                                  fees and expenses and to manage costs.                  plan to the United States Trustee and                  counsel should file a supplemental
                                                  If the procedures for the budgeting,                    other parties will be retrospective only               retention application and obtain an
                                                  review and approval of fees and                         in conjunction with the fee application.               amended order to expand the scope of
                                                  expenses differ from those the client                   See ¶ C.6. above.                                      the engagement to include that matter.
                                                  regularly employs in non-bankruptcy                       8. Absent the parties’ consent, the                     d. Except to the extent that such work
                                                  cases to supervise outside counsel,                     United States Trustee may seek a court                 is directly relevant to its assigned
                                                  explain how and why. In addition,                       order expressly authorizing the                        duties, secondary counsel should not
                                                  describe any efforts to negotiate rates,                exchange of budgets by counsel for the                 perform or be compensated for general
                                                  including rates for routine matters, or in              debtor-in-possession and the official                  case administration duties, such as
                                                  the alternative to delegate such matters                committees once they are approved by                   preparing agenda letters, monitoring
                                                  to less expensive counsel.                              their respective clients or whenever                   dockets, reviewing pleadings, or
                                                     f. The client verification should be
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                                                                          amended. These budgets may be                          attending hearings at which it does not
                                                  appropriately detailed and should not                   provided subject to an appropriate                     directly participate.
                                                  be a routine form prepared by the                       confidentiality agreement and redacted                    e. The retention application should
                                                  client’s bankruptcy counsel.                            to protect privileged or confidential                  clearly identify to whom the proposed
                                                     5 A verified statement is either a declaration
                                                                                                          information. Such redactions may be                    secondary counsel will report. In most
                                                  executed in accordance with 28 U.S.C. 1746 or an
                                                                                                          compensable if the disclosure of the                   cases, secondary counsel should report
                                                  affidavit conforming to the laws of the jurisdiction    privileged or confidential information                 directly to the management of the
                                                  where executed.                                         cannot otherwise be avoided through                    debtor.


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00096   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                      Desc
                                                                                                        Main Document    Page 12 of 33
                                                  36256                          Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices

                                                     2. Necessity for retention:                          proposed conflicts counsel’s retention.                benefit the estate, and should advise
                                                     a. Applications to retain secondary                  The following are circumstances that                   counsel in advance that the United
                                                  counsel should contain sufficient facts                 may indicate that the retention of                     States Trustee will object to any such
                                                  to support any contention that                          conflicts counsel is inappropriate and                 fees. Among other examples, the United
                                                  employment of an additional law firm                    should weigh in favor of an objection to               States Trustee should object to fees for
                                                  will benefit the estate. Secondary                      the retention application of the lead                  the following:
                                                  counsel may be either ‘‘efficiency                      counsel:                                                  a. Excessive time bringing secondary
                                                  counsel’’ or ‘‘conflicts counsel.’’                        i. The responsibilities of conflicts                counsel ‘‘up to speed’’ on the case,
                                                  Efficiency counsel is secondary counsel                 counsel are not confined to discrete                   including time spent reviewing
                                                  employed to handle more routine and                     legal matters.                                         background materials that are not
                                                  ‘‘commoditized’’ work, such as claims                      ii. The conflicts counsel will be used              germane to secondary counsel’s areas of
                                                  objections and avoidance actions, at                    to handle matters that are inseparable                 responsibility;
                                                  lower cost to the estate than lead                      from the major reorganization activities                  b. ‘‘Shadowing’’ of secondary counsel
                                                  bankruptcy counsel. Conflicts counsel is                of the case (e.g., negotiation of major                by lead counsel (or vice versa);
                                                  secondary counsel employed when lead                    plan provisions).                                         c. Unnecessary attendance of
                                                  bankruptcy counsel is subject to a                         iii. The conflicts counsel will act                 attorneys from both lead and secondary
                                                  limited, not pervasive, conflict of                     under the direct supervision of, and at                counsel at court hearings and
                                                  interest that prevents it from performing               the direction of, the lead counsel.                    conferences, and other meetings;
                                                  some small part of its duties.                             iv. The conflicts counsel’s role will                  d. Reviewing, editing, or revising the
                                                     b. In the case of efficiency counsel,                include filing or advocating pleadings                 work product of the other counsel; or
                                                  the retention application should                        that have been drafted by lead counsel.                   e. Unnecessary duplication of case
                                                  include, at a minimum, a comparison of                     v. The conflicts counsel has been                   administration tasks, such as monitoring
                                                  the billing rates of the lead counsel and               retained to litigate matters in which the              the docket, reviewing pleadings, or
                                                  secondary counsel and a projection of                   lead counsel has represented the debtor                preparing hearing agenda letters.
                                                  the total cost savings to the estate that               in settlement negotiations.
                                                                                                             vi. The debtor will not (or cannot)                 G. Special Fee Review Entities
                                                  would result from employing secondary
                                                  counsel. The retention application                      create an ethical wall to screen the lead                 1. Generally: In a larger chapter 11
                                                  should also identify any other factors                  counsel from the work of the conflicts                 case where a significant number of
                                                  that would weigh for or against                         counsel.                                               professionals will be retained and the
                                                  retaining secondary counsel, including                     c. One recent trend has been for law                normal fee application and review
                                                  any significant differences in associated               firms to obtain limited conflicts waivers              process would be especially
                                                  travel costs.                                           that permit them to engage in settlement               burdensome, the United States Trustee
                                                     c. In the case of conflicts counsel, the             negotiations against certain entities, but             ordinarily will seek the court’s
                                                  retention application should set forth                  which require them to assign the matter                appointment of a special fee review
                                                  with specificity the nature of the lead                 to conflicts counsel in the event that the             entity, such as a fee review committee
                                                  counsel’s conflict, including the identity              dispute is litigated in court. Such                    or an independent fee examiner. Such
                                                  of any relevant party whom the lead                     arrangements are generally                             an entity can assist the court and parties
                                                  counsel has represented, a description                  objectionable, and the United States                   in reviewing fee applications and can
                                                  of the nature of that representation, and               Trustee retains discretion whether to                  bring consistency, predictability, and
                                                  the terms of any waivers or covenants                   object in a particular situation.                      transparency to the process. Although
                                                  that affect the lead counsel’s ability to               Negotiation without the ability to                     whether a fee review entity is appointed
                                                  take action adverse to that party. The                  litigate against a party usually will                  is ultimately the court’s decision, the
                                                  application should also set forth any                   render a lawyer disqualified from the                  United States Trustee will follow these
                                                  procedures that the debtor proposes to                  matter, and such disqualification cannot               Guidelines in connection with fee
                                                  adopt in response to that conflict,                     be cured by retention of conflicts                     review entities, subject to the court’s
                                                  including any ethical walls to which the                counsel to handle the litigation.                      directions and orders.
                                                  lead counsel will be subject.                              4. Billing and fee matters: The United                 2. Timing: The United States Trustee
                                                     3. Lead counsel’s conflicts:                         States Trustee should encourage both                   ordinarily will seek the appointment of
                                                     a. In most cases, applications for the               lead and secondary counsel to submit                   a fee review entity as soon as practicable
                                                  retention of conflicts counsel are filed                their billing records in a format that will            after the order for relief.
                                                  because either the debtor is aware at the               enable the United States Trustee and                      3. Purpose: A fee review entity’s
                                                  outset that its proposed lead counsel is                other interested parties to easily identify            primary purpose is to ensure that
                                                  subject to a conflict of interest that                  any duplication or overlap in their                    professional fees and expenses paid by
                                                  prevents it from performing some part of                work. Matters for which secondary                      the estate are reasonable, actual, and
                                                  its duties, or in response to an objection              counsel is primarily responsible should                necessary, as required by section 330 of
                                                  to retention filed by the United States                 be assigned a separate billing code, and               the Code. Thus, a fee review entity
                                                  Trustee or other party. The United                      fee statements should clearly reflect                  should monitor, review, and where
                                                  States Trustee should carefully review                  both the amount of time that lead                      appropriate, object to interim and final
                                                  the proposed conflicts counsel’s                        counsel or other professionals have                    applications for fees and expenses filed
                                                  retention to assure that the lead                       spent on the matter assigned to                        by professionals who seek
                                                  counsel’s conflicts are not so pervasive                secondary counsel, as well as the                      compensation from the estate. If a case
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  as to give rise to an objection to the lead             amount of time that secondary counsel                  has a monthly compensation order
                                                  counsel’s retention rather than the                     has spent on matters outside its primary               permitting the payment of fees and
                                                  appointment of secondary counsel.                       responsibility.                                        expenses before approval of interim or
                                                     b. As in any case, the United States                    5. Non-compensable services: The                    final applications, the fee review entity
                                                  Trustee should review the lead                          United States Trustee should monitor                   should also monitor, review, and where
                                                  counsel’s conflicts based on the                        the fees of both lead counsel and                      appropriate, object to monthly invoices
                                                  particular facts and circumstances of the               secondary counsel for services that are                submitted for payment. The fee review
                                                  case, including the specific terms of the               unnecessary, duplicative, or that do not               entity can also establish other measures


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00097   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                          Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                         Desc
                                                                                                         Main Document    Page 13 of 33
                                                                                  Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices                                                  36257

                                                  to assist the court and the professionals                ‘‘Independent Member’’ as chairman.                       6. Compensation: The Fee Review
                                                  in complying with the Code, the Federal                  The Independent Member should be an                    Committee’s professionals, the
                                                  Rules of Bankruptcy Procedure, local                     experienced person not otherwise                       Independent Member, and the
                                                  rules or general orders, the Guidelines,                 involved in the case as a party in                     Independent Fee Examiner should be
                                                  and other controlling law within the                     interest or as a representative of a party             compensated in accordance with the fee
                                                  jurisdiction. In the absence of local rules              in interest. The Independent Member                    procedures established in the case and
                                                  or general orders and other controlling                  will perform administrative functions                  should file interim and final fee
                                                  law within the jurisdiction, a fee review                and serve as the primary contact for any               applications for consideration under the
                                                  entity should monitor, review, and                       professionals retained by the Fee                      reasonableness standards set forth in 11
                                                  where appropriate, object to interim and                 Review Committee. In addition, the                     U.S.C. § 330(a). Compensation under a
                                                  final fee applications under section 330                 Independent Member will be an active                   flat fee arrangement may be appropriate
                                                  in accordance with these Guidelines.                     participant in the substantive                         in certain cases but only if subject to
                                                     4. Models: A fee review entity can                    discussions of the Fee Review                          reasonableness review under section
                                                  take one of several forms. The                           Committee and will, in consultation                    330.
                                                  determination of the appropriate form                    with the committee, meet and otherwise                    7. Rights of a party in interest: A fee
                                                  for a particular case will be the product                communicate with professionals whose                   review entity should have the rights of
                                                  of consultation among the United States                  compensation is subject to the                         a party in interest in connection with
                                                  Trustee, the debtor, and any official                    committee’s review. Each member,                       fee issues, and should be authorized to
                                                  committee, but it is ultimately the                      including the Independent Member,                      negotiate fee disputes with retained
                                                  court’s decision. There are several                      should have a vote, and decisions                      professionals, to object to fee
                                                  possible models, including a fee review                  should be reached by majority vote. In                 applications both interim and final, to
                                                  committee, a fee review committee with                   the event of a tie vote, the Independent               object to monthly invoices if a case is
                                                  an independent member, and an                            Member’s vote should be determinative.                 governed by a monthly compensation
                                                  independent fee examiner.                                The United States Trustee will, at the                 order, and to undertake discovery in
                                                     a. Fee review committee: The court                    court’s request, solicit suggestions from              connection with contested fee matters.
                                                  could appoint a Fee Review Committee,                    parties in interest for appointment as                    8. Budgets: If the court directs that
                                                  which should ordinarily consist of                       the Independent Member and submit                      budgets be adopted by retained
                                                  representatives of the debtor-in-                        several names to the court for                         professionals, a fee review entity should
                                                  possession, the unsecured creditors                      consideration.                                         establish guidelines and requirements
                                                  committee, any other official committee,                                                                        for the preparation and submission of
                                                  and the United States Trustee. The                          c. Independent fee examiner: The
                                                                                                           court may appoint a single person to                   fee and expense budgets by the retained
                                                  representatives of the debtor-in-                                                                               professionals. A fee review entity
                                                  possession and the official committee(s)                 serve as an Independent Fee Examiner
                                                                                                           for the case. The Fee Examiner should                  should also consider whether case-
                                                  should not be retained professionals                                                                            specific project billing codes should be
                                                  whose fees and expenses will be subject                  be an experienced person not otherwise
                                                                                                           involved in the case as a party in                     developed to facilitate preparation and
                                                  to review by the Fee Review Committee.                                                                          review of fee applications.
                                                  One member of the Fee Review                             interest or a representative of a party in
                                                                                                           interest. The order appointing the Fee                    9. Dispute resolution: A fee review
                                                  Committee should be designated as                                                                               entity should establish procedures to
                                                  chairman, but that person’s function                     Examiner should fully describe the Fee
                                                                                                           Examiner’s duties and reporting                        resolve fee disputes with retained
                                                  should be administrative. The chairman                                                                          professionals, while retaining the right
                                                  should serve as a point of contact for                   obligations.
                                                                                                                                                                  to file and prosecute objections if
                                                  any professionals retained by the Fee                       5. Retention of professionals: A fee
                                                                                                                                                                  disputes cannot be resolved.
                                                  Review Committee. Each member                            review entity should be authorized,
                                                                                                                                                                     10. Exculpation and indemnification:
                                                  should have one vote, and decisions                      subject to court approval, to retain
                                                                                                                                                                  The order appointing a fee review entity
                                                  should be reached by majority vote. The                  professionals, including but not limited
                                                                                                                                                                  should contain appropriate provisions
                                                  order appointing the Fee Review                          to attorneys and fee auditors, to assist in
                                                                                                                                                                  exculpating and indemnifying Fee
                                                  Committee or any protocol developed                      discharging its duties. The United States
                                                                                                                                                                  Review Committee members, the
                                                  by the members may address other                         Trustee, however, may not participate in
                                                                                                                                                                  Independent Member, or the Fee
                                                  administrative issues, including the                     or vote on the hiring of professionals for
                                                                                                                                                                  Examiner from any liability arising out
                                                  resolution of any tie vote.                              the fee review entity, although the
                                                                                                                                                                  of their service.
                                                     b. Fee review committee with                          United States Trustee may suggest
                                                  independent member: The court could                      persons who should serve as                            Clifford J. White III,
                                                  appoint a Fee Review Committee, as                       Independent Members or Independent                     Director, Executive Office for United States
                                                  described above, and add an                              Fee Examiners.                                         Trustees.

                                                                   EXHIBIT A—CUSTOMARY AND COMPARABLE COMPENSATION DISCLOSURES WITH FEE APPLICATIONS
                                                                                                 [See Guidelines ¶ C.3. for definitions of terms used in this Exhibit]

                                                                                                                                                                  Blended hourly rate
                                                                          Category of timekeeper                                                Billed or collected
                                                              (using categories already maintained by the firm)                                                                              Billed
                                                                                                                                        firm or offices for preceding year,
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                                                                                                                                                    in this fee application
                                                                                                                                              excluding bankruptcy

                                                  Sr./Equity Partner/Shareholder

                                                  Jr./Non-equity/Income Partner

                                                  Counsel




                                             VerDate Mar<15>2010    20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00098   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                              Case 8:21-bk-10958-ES                        Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                                  Desc
                                                                                                           Main Document    Page 14 of 33
                                                  36258                             Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices

                                                            EXHIBIT A—CUSTOMARY AND COMPARABLE COMPENSATION DISCLOSURES WITH FEE APPLICATIONS—Continued
                                                                                                   [See Guidelines ¶ C.3. for definitions of terms used in this Exhibit]

                                                                                                                                                                        Blended hourly rate
                                                                             Category of timekeeper                                               Billed or collected
                                                                 (using categories already maintained by the firm)                                                                                   Billed
                                                                                                                                          firm or offices for preceding year,               in this fee application
                                                                                                                                                excluding bankruptcy

                                                  Sr. Associate (7 or more years since first admission)

                                                  Associate (4–6 years since first admission)

                                                  Jr. Associate (1–3 years since first admission)

                                                  Staff Attorney

                                                  Contract Attorney

                                                  Paralegal

                                                  Other (please define)

                                                  All timekeepers aggregated



                                                  Case Name and Number: lllllll                              Guidelines for Reviewing Applications
                                                  Applicant’s Name: lllllllll                                for Compensation and Reimbursement
                                                                                                             of Expenses Filed Under 11 U.S.C. § 330
                                                  Date of Application: lllllllll                             by Attorneys in Larger Chapter 11
                                                  Interim or Final: llllllllll                               Cases

                                                                                   EXHIBIT B—SUMMARY OF TIMEKEEPERS INCLUDED IN THIS FEE APPLICATION
                                                                                                                                                                              Hourly rate billed              Number of
                                                                                            Department,                           Fees billed         Hours billed
                                                                          TITLE OR                            Date of first                                                                                 rate increases
                                                        Name                                 group, or                           in this appli­       in this appli­
                                                                          POSITION                            admission1                                                In this appli­   In first interim   since case in­
                                                                                              section                                cation               cation            cation         application          ception




                                                     1 If   applicable.


                                                  Case Name and Number: lllllll                              Guidelines for Reviewing Applications                     in advance should generally be attached
                                                  Applicant’s Name: lllllllll                                for Compensation and Reimbursement                        to each interim and final fee application
                                                                                                             of Expenses Filed Under 11 U.S.C. § 330                   filed by the applicant. If the fees sought
                                                  Date of Application: lllllllll                                                                                       in the fee application vary by more than
                                                                                                             by Attorneys in Larger Chapter 11
                                                  Interim or Final: llllllllll                               Cases                                                     10% from the budget, the fee
                                                                                                                                                                       application should explain the variance.
                                                                                                               If the parties consent or the court so                  See Guidelines ¶ C.8. for project
                                                                                                             directs, a budget approved by the client                  category information.
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                                                                                       EXHIBIT C–1—BUDGET
                                                                                   Project category                                                   Estimated hours                          Estimated fees

                                                  Asset Analysis and Recovery

                                                  Asset Disposition




                                             VerDate Mar<15>2010      20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00099   Fmt 4703   Sfmt 4703    E:\FR\FM\17JNN1.SGM     17JNN1
                                                           Case 8:21-bk-10958-ES                        Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                       Desc
                                                                                                        Main Document    Page 15 of 33
                                                                                 Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices                                                36259

                                                                                                           EXHIBIT C–1—BUDGET—Continued
                                                                                Project category                                                   Estimated hours                   Estimated fees

                                                  Assumption and Rejection of Leases and Contracts

                                                  Avoidance Action Analysis

                                                  Budgeting (Case)

                                                  Business Operations

                                                  Case Administration

                                                  Claims Administration and Objections

                                                  Corporate Governance and Board Matters

                                                  Employee Benefits and Pensions

                                                  Employment and Fee Applications

                                                  Employment and Fee Application Objections

                                                  Financing and Cash Collateral

                                                  Litigation: Contested Matters and Adversary Proceedings (not other­
                                                     wise within a specific project category)—identify each separately by
                                                     caption and adversary number, or title of motion or application and
                                                     docket number

                                                  Meetings and Communications with Creditors

                                                  Non-Working Travel

                                                  Plan and Disclosure Statement

                                                  Real Estate

                                                  Relief from Stay and Adequate Protection

                                                  Reporting

                                                  Tax

                                                  Valuation

                                                        Total



                                                  Case Name and Number: lllllll                           Guidelines for Reviewing Applications                   client in advance should generally be
                                                  Applicant’s Name: lllllllll                             for Compensation and Reimbursement                      attached to each interim and final fee
                                                                                                          of Expenses Filed Under 11 U.S.C. § 330                 application filed by the applicant. If the
                                                  Date of Application: lllllllll                          by Attorneys in Larger Chapter 11                       fees are sought in the fee application for
                                                  Interim or Final: llllllllll                            Cases                                                   a greater number of professionals than
                                                                                                            If the parties consent or the court so                identified in the staffing plan, the fee
                                                                                                          directs, a staffing plan approved by the                application should explain the variance.

                                                                                                                EXHIBIT C–2—STAFFING PLAN
                                                                   Category of timekeeper 1                           Number of timekeepers expected to work on the matter            Average hourly rate
                                                           (using categories maintained by the firm)                                during the budget period

                                                  Sr./Equity Partner/Shareholder

                                                  Jr./Non-equity/Income Partner
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  Counsel

                                                  Sr. Associate (7 or more years since first admission)

                                                  Associate (4–6 years since first admission)

                                                  Jr. Associate (1–3 years since first admission)




                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00100   Fmt 4703   Sfmt 4703    E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                      Desc
                                                                                                        Main Document    Page 16 of 33
                                                  36260                          Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices

                                                                                                        EXHIBIT C–2—STAFFING PLAN—Continued
                                                                   Category of timekeeper 1                           Number of timekeepers expected to work on the matter           Average hourly rate
                                                           (using categories maintained by the firm)                                during the budget period

                                                  Staff Attorney

                                                  Contract Attorney

                                                  Paralegal

                                                  Other (please define)
                                                    1 As an alternative, firms can identify attorney timekeepers by years of experience rather than category of attorney timekeeper: 0–3, 4–7, 8–14,
                                                  and 15+. Non-attorney timekeepers, such as paralegals, should still be identified by category.


                                                  Case Name and Number: lllllll                           Guidelines for Reviewing Applications
                                                  Applicant’s Name: lllllllll                             for Compensation and Reimbursement
                                                                                                          of Expenses Filed Under 11 U.S.C. § 330
                                                  Date of Application: lllllllll                          by Attorneys in Larger Chapter 11
                                                  Interim or Final: llllllllll                            Cases

                                                                            EXHIBIT D–1—SUMMARY OF COMPENSATION REQUESTED BY PROJECT CATEGORY
                                                                                                      [See Guidelines ¶ C.8. for project category information.]

                                                                                                                                                Hours             Fees            Hours           Fees
                                                                                    Project category                                          budgeted 1        budgeted 1        billed         sought

                                                  Asset Analysis and Recovery

                                                  Asset Disposition

                                                  Assumption and Rejection of Leases and Contracts

                                                  Avoidance Action Analysis

                                                  Budgeting (Case)

                                                  Business Operations

                                                  Case Administration

                                                  Claims Administration and Objections

                                                  Corporate Governance and Board Matters

                                                  Employee Benefits and Pensions

                                                  Employment and Fee Applications

                                                  Employment and Fee Application Objections

                                                  Financing and Cash Collateral

                                                  Litigation: Contested Matters and Adversary Proceedings (not otherwise
                                                     within a specific project category)—identify each separately by caption
                                                     and adversary number, or title of motion or application and docket num­
                                                     ber

                                                  Meetings and Communications with Creditors

                                                  Non-Working Travel

                                                  Plan and Disclosure Statement

                                                  Real Estate
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  Relief from Stay and Adequate Protection

                                                  Reporting

                                                  Tax

                                                  Valuation




                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00101   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                              Case 8:21-bk-10958-ES                        Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                        Desc
                                                                                                           Main Document    Page 17 of 33
                                                                                    Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices                                               36261

                                                                        EXHIBIT D–1—SUMMARY OF COMPENSATION REQUESTED BY PROJECT CATEGORY—Continued
                                                                                                         [See Guidelines ¶ C.8. for project category information.]

                                                                                                                                                   Hours             Fees                Hours         Fees
                                                                                       Project category                                          budgeted 1        budgeted 1            billed       sought

                                                        TOTAL
                                                     1 If   applicable.


                                                  Case Name and Number: lllllll                               EXHIBIT D–2—SUMMARY OF EXPENSE                         EXHIBIT D–2—SUMMARY OF EXPENSE
                                                  Applicant’s Name: lllllllll                                  REIMBURSEMENT REQUESTED BY                             REIMBURSEMENT REQUESTED BY
                                                  Date of Application: lllllllll                               CATEGORY—Continued                                     CATEGORY—Continued
                                                  Interim or Final: llllllllll                                [See Guidelines ¶ C.12. for expense category          [See Guidelines ¶ C.12. for expense category
                                                                                                                              information]                                          information]
                                                  Guidelines for Reviewing Applications
                                                  for Compensation and Reimbursement                                 Category                    Amount                     Category              Amount
                                                  of Expenses Filed Under 11 U.S.C. § 330
                                                  by Attorneys in Larger Chapter 11                          Local Travel                                           Trial Transcripts
                                                  Cases
                                                                                                             Out-of-Town Travel:                                    Trial Exhibits
                                                    EXHIBIT D–2—SUMMARY OF EXPENSE                               (a) Transpor­
                                                                                                                    tation                                          Litigation Support
                                                     REIMBURSEMENT REQUESTED BY                                                                                        Vendors
                                                     CATEGORY                                                      (b) Hotel
                                                   [See Guidelines ¶ C.12. for expense category                                                                     Experts
                                                                   information]                                    (c) Meals
                                                                                                                                                                    Investigators
                                                             Category                      Amount                  (d) Ground
                                                                                                                     Transportation                                 Arbitrators/Mediators
                                                  Copies
                                                                                                                   (e) Other (please                                Other (please specify)
                                                  Outside Printing                                                   specify)
                                                                                                                                                                    Case Name and Number: lllllll
                                                  Telephone                                                  Meals (local)
                                                                                                                                                                    Applicant’s Name: lllllllll
                                                  Facsimile                                                  Court Fees                                             Date of Application: lllllllll
                                                                                                                                                                    Interim or Final: llllllllll
                                                  Online Research                                            Subpoena Fees
                                                                                                                                                                    Guidelines for Reviewing Applications
                                                  Delivery Services/                                         Witness Fees
                                                                                                                                                                    for Compensation and Reimbursement
                                                    Couriers
                                                                                                             Deposition Tran­                                       of Expenses Filed Under 11 U.S.C. § 330
                                                  Postage                                                     scripts                                               by Attorneys in Larger Chapter 11
                                                                                                                                                                    Cases

                                                                                                EXHIBIT E—SUMMARY COVER SHEET OF FEE APPLICATION

                                                  Name of applicant

                                                  Name of client

                                                  Time period covered by this application

                                                  Total compensation sought this period

                                                  Total expenses sought this period

                                                  Petition date

                                                  Retention date

                                                  Date of order approving employment

                                                  Total compensation approved by interim order to date
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  Total expenses approved by interim order to date

                                                  Total allowed compensation paid to date

                                                  Total allowed expenses paid to date

                                                  Blended rate in this application for all attorneys




                                             VerDate Mar<15>2010      20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00102   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                            Desc
                                                                                                        Main Document    Page 18 of 33
                                                  36262                          Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices

                                                                                    EXHIBIT E—SUMMARY COVER SHEET OF FEE APPLICATION—Continued
                                                  Blended rate in this application for all timekeepers

                                                  Compensation sought in this application already paid pursuant to a monthly compensation order but not yet al­
                                                    lowed

                                                  Expenses sought in this application already paid pursuant to a monthly compensation order but not yet allowed

                                                  Number of professionals included in this application

                                                  If applicable, number of professionals in this application not included in staffing plan approved by client

                                                  If applicable, difference between fees budgeted and compensation sought for this period

                                                  Number of professionals billing fewer than 15 hours to the case during this period

                                                  Are any rates higher than those approved or disclosed at retention? If yes, calculate and disclose the total com­
                                                    pensation sought in this application using the rates originally disclosed in the retention application



                                                  Case Name and Number: lllllll                           discipline, predictability, and client                   All comments to the initial and
                                                  Applicant’s Name: lllllllll                             involvement and accountability to the                  second drafts of the Appendix B
                                                  Date of Application: lllllllll                          compensation process.                                  guidelines, as well as the transcript of
                                                                                                             6. Decreasing the administrative                    the June 4, 2012, public meeting, are
                                                  Interim or Final: llllllllll                            burden of review.                                      available for review on the USTP’s
                                                  Guidelines for Reviewing Applications                      7. Maintaining the burden of proof on               website, at http://www.justice.gov/ust/
                                                  for Compensation and Reimbursement                      the fee applicant, and not the objecting               eo/rules_regulations/guidelines/
                                                  of Expenses Filed Under 11 U.S.C. § 330                 party.                                                 public_comments.htm. An analysis of
                                                                                                             8. Increasing public confidence in the              the primary comments received on both
                                                  by Attorneys in Larger Chapter 11
                                                                                                          integrity and soundness of the                         drafts and a summary of the significant
                                                  Cases
                                                                                                          bankruptcy compensation process.                       changes made in response to the
                                                  Exhibit F                                                  The USTP received more than two                     comments follow.
                                                  ANALYSIS OF COMMENTS RECEIVED                           dozen comment letters on the initial
                                                                                                          draft of the Appendix B guidelines                     B. SUMMARY OF SIGNIFICANT
                                                  AND SUMMARY OF SIGNIFICANT                                                                                     CHANGES AND ANALYSIS OF
                                                  CHANGES IN RESPONSE TO                                  posted on November 4, 2011. The USTP
                                                                                                          thereafter convened a public meeting                   COMMENTS RECEIVED AFTER
                                                  COMMENTS                                                                                                       POSTING INITIAL DRAFT
                                                                                                          regarding the Appendix B guidelines on
                                                  A. INTRODUCTION                                         June 4, 2012. Seven commenters                         GUIDELINES FOR COMMENT ON
                                                     On November 4, 2011, the United                      appeared at the public meeting, and this               NOVEMBER 4, 2011
                                                  States Trustee Program (‘‘USTP’’) posted                discussion is reflected in the transcript              1. Summary of Significant Changes
                                                  for public comment an initial draft of                  of the public meeting.                                 Following Posting of Initial Draft
                                                  the Appendix B—Guidelines for                              The USTP reviewed the written and                   Appendix B Guidelines for Comment
                                                  Reviewing Applications for                              oral comments to the initial draft of the              on November 4, 2011
                                                  Compensation and Reimbursement of                       Appendix B guidelines, and on
                                                                                                          November 2, 2012, posted its analysis of                  a. THRESHOLD FOR APPLICATION:
                                                  Expenses Filed under 11 U.S.C. § 330 by                                                                        The threshold for application has been
                                                  Attorneys in Larger Chapter 11 Cases                    those comments and a summary of the
                                                                                                          significant revisions incorporated in the              revised to $50 million or more in assets
                                                  (‘‘Appendix B guidelines’’ or                                                                                  and $50 million or more in liabilities,
                                                  ‘‘Guidelines’’). The Appendix B                         second draft of the Appendix B
                                                                                                          guidelines. See ¶ B.2. below.1 At the                  aggregated for jointly administered cases
                                                  guidelines reflect eight core principles:                                                                      and excluding single asset real estate
                                                     1. Ensuring that fee review is subject               same time, the USTP also posted the
                                                                                                          second draft of the Appendix B                         cases. Guidelines ¶ A.2.3 The initial
                                                  to client-driven market forces,                                                                                threshold was $50 million in assets and
                                                  accountability, and scrutiny.                           guidelines for an additional and final
                                                                                                          comment period ending November 23,                     liabilities combined.
                                                     2. Ensuring adherence to the                                                                                   b. DISCLOSURES FOR CUSTOMARY
                                                  requirements of section 330 of the                      2012.
                                                                                                             The USTP received six comment                       AND COMPARABLE COMPENSATION
                                                  Bankruptcy Code so that all professional                                                                       AND CLIENT VERIFICATIONS: The
                                                  compensation is reasonable and                          letters on the second draft. After
                                                                                                          reviewing the comments to the second                   disclosures that the USTP will request
                                                  necessary, particularly as compared to                                                                         regarding customary and comparable
                                                  the market measured both by the                         draft, the USTP finalized and issued the
                                                                                                          Appendix B guidelines. The USTP’s                      compensation have been amended.
                                                  professional’s own billing practices for                                                                       Guidelines ¶ C.3. Instead of disclosing
                                                  bankruptcy and non-bankruptcy                           analysis of the comments on the second
                                                                                                          draft and a summary of the significant                 high, low and average rates, the revised
                                                  engagements and by those of its peers.                                                                         Guidelines provide that applicants
                                                     3. Enhancing meaningful disclosure                   revisions incorporated in the final
                                                                                                          Appendix B guidelines as issued follow                 disclose blended billing rates in the
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  by professionals and transparency in                                                                           aggregate and by category of
                                                  billing practices.                                      the USTP’s comment analysis on the
                                                                                                          initial draft. See ¶ C. below.2                        professional. Guidelines ¶ C.3.a-b.
                                                     4. Increasing client and constituent
                                                                                                                                                                 Applicants have the flexibility to report
                                                  accountability for overseeing the fees
                                                                                                            1 Summary of Significant Changes and Analysis
                                                  and billing practices of their own                                                                             Guidelines for Final Comment on November 2,
                                                                                                          of Comments Received After Posting Initial Draft
                                                  professionals.                                          Guidelines for Comment on November 4, 2011.            2012.
                                                     5. Encouraging the development of                      2 Summary of Significant Changes and Analysis          3 All references are to the final Appendix B

                                                  budgets and staffing plans to bring                     of Comments Received After Posting Revised Draft       guidelines as issued.



                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00103   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                       Desc
                                                                                                        Main Document    Page 19 of 33
                                                                                 Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices                                              36263

                                                  their blended rate information for non-                 included in the broader Appendix A                      commenters appeared at the public
                                                  bankruptcy engagements based on either                  guidelines’ project categories, all but                 meeting held on June 4, 2012, and this
                                                  time billed or revenue collected either                 one of which is included in the long-                   discussion is reflected in the transcript
                                                  for the firm (domestic offices only) or                 established Uniform Task Based                          of the public meeting. Many of the
                                                  offices in which timekeepers billed at                  Management System (‘‘UTBMS’’)                           comments contained several sub-
                                                  least 10% of the hours to the bankruptcy                bankruptcy code set.4 These tasks are:                  comments. The USTP appreciates the
                                                  case during the application period.                     Assumption and Rejection of Leases and                  comments and has considered each
                                                  Guidelines ¶ C.3.a.i. The revised                       Contracts; Avoidance Action Analysis;                   comment carefully. The USTP’s
                                                  Guidelines clarify that pro bono and                    Corporate Governance and Board                          response to the most significant
                                                  materially discounted charitable or firm-               Matters; Litigation; Non-Working                        comments are discussed below, starting
                                                  employee engagements may be excluded                    Travel; Real Estate; and Reporting.                     with the ‘‘General Comments’’ section
                                                  from the non-bankruptcy blended rate                      e. CO-COUNSEL RETENTIONS AND                          and continuing with comments
                                                  computation. Guidelines ¶ C.3.a.iv.(c).                 STAFFING EFFICIENCIES: Debtors and                      categorized by specific subject matter.
                                                  Disclosure in accordance with ¶ C.3.a.-                 official committees are encouraged to
                                                                                                                                                                  a. GENERAL COMMENTS
                                                  b. of the Guidelines will provide a                     use co-counsel arrangements to achieve
                                                  limited ‘‘safe harbor’’ from additional                 better staffing and fee efficiencies.                      1) Comment: Official committees, the
                                                  requests from the United States Trustee                 Guidelines ¶¶ B.2.c., F. These                          U.S. Trustee, and the court already
                                                  for information about customary and                     arrangements include using less                         review fee applications. The Appendix
                                                  comparable compensation under section                   expensive co-counsel for certain                        A guidelines should not be updated
                                                  330(a)(3)(F) of the Bankruptcy Code,                    routine, commoditized, or discrete                      because the current system works well
                                                  without prejudice to the United States                  matters to avoid duplication, overlap,                  and changes would not improve the
                                                  Trustee’s ability to seek additional                    and inefficiencies.                                     administration of bankruptcy cases.
                                                  information based upon the particular                     f. DEBTORS’ ESTIMATE OF FEES                             Response: The existing Appendix A
                                                  facts and circumstances of the case, to                 INCURRED IN ORDINARY COURSE                             guidelines were adopted 16 years ago,
                                                  file an objection, or to offer evidence on              AND NOT BECAUSE OF                                      and law firm billing practices and
                                                  comparable compensation from other                      BANKRUPTCY: This requested                              billing technology have evolved
                                                  sources. Guidelines ¶ C.4.                              disclosure has been deleted.                            considerably since then. Better data and
                                                     c. BUDGETS AND STAFFING                                g. REDACTIONS: The USTP will not                      better technology permit comparisons
                                                  PLANS: A budget and staffing plan will                  object to compensation for limited                      that would have been difficult, if not
                                                  be used only with the consent of the                    redactions to protect privileged or                     impossible, two decades ago. In
                                                  professionals or if the United States                   confidential information in the budget                  addition, while clients have
                                                  Trustee obtains a court order.                          or the fee application, the disclosure of               substantially improved the way they
                                                  Guidelines ¶ E.1. The United States                     which could not be avoided through                      manage and pay their counsel outside of
                                                  Trustee will ask that the counsel for the               drafting. Guidelines ¶¶ B.2.f., C.6.b.,                 bankruptcy, estate-paid bankruptcy
                                                  debtor-in-possession and official                       E.8.                                                    engagements may not have been subject
                                                  committees exchange their budgets once                    h. CLIENT AGREEMENT TO RATE                           to comparable discipline. In its
                                                  client-approved, Guidelines ¶ E.8., and                 INCREASES: The applicant’s statement                    comment, the Managed Funds
                                                  that professionals provide budgets and                  for the fee application adds an                         Association (‘‘MFA’’), an industry group
                                                  staffing plans to the United States                     additional question: ‘‘Did your client                  that represents regular consumers of
                                                  Trustee retrospectively with the fee                    agree when retaining the law firm to                    sophisticated legal services in both
                                                  application. Guidelines ¶¶ C.6.a., E.7.-8.              accept all future rate increases? If not,               bankruptcy and non-bankruptcy
                                                  Budgets may be redacted to protect                      did you inform your client that they                    engagements, asserted that ‘‘bankruptcy
                                                  privileged or confidential information.                 need not agree to modified rates or                     compensation has moved from the
                                                  Guidelines ¶¶ C.6.b., E.8. The                          terms in order to have you continue the                 economy of administration standard to
                                                  Guidelines clarify that the attorney and                representation, consistent with ABA                     a premium standard by which
                                                  the client should decide the appropriate                Formal Ethics Opinion 11-458?’’                         bankruptcy professionals are effectively
                                                  budget period, and that budgets may be                  Guidelines ¶ C.5.f. The client’s                        compensated at rates higher than those
                                                  amended as necessary to reflect changed                 verification at the time of the fee                     realized in comparable non-bankruptcy
                                                  circumstances or unanticipated                          application has been deleted.                           engagements. . . . In bankruptcy cases,
                                                  developments. Guidelines ¶¶ E.3.-4.                                                                             we do not perceive the same cost
                                                     d. TASK CODES AND SUB-                               2. Discussion of Initial Public                         control-driven constraints [that we see
                                                  CATEGORY ACTIVITY CODES: The 20                         Comments after Posting Initial Draft for                in non-bankruptcy engagements or
                                                  sub-category activity codes have been                   Comment on November 4, 2011 and                         bankruptcy engagements not subject to
                                                  deleted. Instead, the USTP slightly                     the Public Meeting Held June 4,                         section 330] . . . .’’ MFA letter dated
                                                  modified the project categories in the                  2012                                                    September 21, 2012, p. 2 (‘‘MFA
                                                  existing Guidelines for Reviewing                          As of October 19, 2012, the USTP had                 Letter’’). Similarly, one academic took
                                                  Applications for Compensation and                       received 31 comments on the Appendix                    the view that the bankruptcy
                                                  Reimbursement of Expenses filed under                   B guidelines. In addition, seven                        compensation process generally requires
                                                  11 U.S.C. § 330, 28 C.F.R. Part 58,                                                                             improvement, including better
                                                  Appendix A (‘‘Appendix A                                   4 The UTMBS was developed in the mid-1990s by        disclosures. See generally Professor
                                                  guidelines’’). Guidelines ¶ C.8.b.;                     the Association of Corporate Counsel and the            Nancy B. Rapoport, Letters dated
                                                                                                          American Bar Association and is now under the
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  Exhibits C-1, D-1. First, the USTP added                                                                        December 14, 2011, and May 1, 2012,
                                                                                                          jurisdiction of the non-profit LEDES Oversight
                                                  a ‘‘Budgeting’’ category to reflect the                 Committee. See www.LEDES.org. Task-based                and Public Meeting Tr., pp. 11-36. The
                                                  intention to seek the use of budgets for                billing, coded and aggregated by type of work           Appendix B guidelines seek to remain
                                                  the applicant in most cases that satisfy                performed, allows corporate clients to have             current with contemporary law firm
                                                  the threshold. Second, to provide better                ‘‘consistent enforcement’’ of their ‘‘outside counsel   practice and improve the fee application
                                                                                                          billing guidelines and alleviat[ed] some of the
                                                  transparency and accountability, the                    burden on bill reviewers. Time entry coding assists     process for all stakeholders.
                                                  USTP extracted and separately                           with reporting and facilitates comparison . . . .’’        2) Comment: The Appendix B
                                                  categorized certain tasks that are                      See www.utbms.com.                                      guidelines would benefit from a robust


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00104   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                         Desc
                                                                                                        Main Document    Page 20 of 33
                                                  36264                          Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices

                                                  and open rule-making process.                           82 AM. BANKR. L.J. 77, 105 (2008),5 and                   combination of at least $50 million in
                                                  Similarly, the USTP should ‘‘convene a                  it is the formula used by some courts,                    assets and $50 million in liabilities,
                                                  series of meetings with practitioners,                  including one in the District of                          based on the values shown on the
                                                  judges, and debtors and creditors’                      Delaware, when determining whether to                     petition. Second, the USTP agreed that
                                                  committees . . . to discuss the USTP’s                  appoint fee examiners. See General                        single asset real estate cases should be
                                                  concerns with the current fee process                   Order Re: Fee Examiners in Chapter 11                     excluded because they do not routinely
                                                  and hear and solicit views on the                       Cases With Combined Assets and/or                         entail the complexities of other large
                                                  relevant issues from the participants.’’                Liabilities in Excess of $100,000,000                     cases and revised the Guidelines to
                                                  119 law firms’ letter dated January 30,                 (Bankr. D. Del. Dec. 16, 2009) (Sontchi,                  exclude them. Without controlling for
                                                  2012, p. 14 (‘‘119 Law Firms’ Initial                   J.). The $50 million threshold appeared                   single asset real estate cases, the USTP
                                                  Letter’’).                                              to apply to approximately 40% of all                      estimates that approximately one-half of
                                                    Response: The Appendix B                              chapter 11 cases filed in the District of                 the chapter 11 cases subject to the
                                                  guidelines are internal procedural                      Delaware and 10% of all cases filed in                    revised Guidelines would be filed
                                                  guidelines that are not subject to the                  the Southern District of New York.                        outside of the District of Delaware and
                                                  notice-and-comment process of the                       Virtually every other judicial district                   the Southern District of New York, in
                                                  Administrative Procedure Act (‘‘APA’’).                 would have had approximately one or                       approximately two-thirds of the USTP’s
                                                  Nevertheless, recognizing the                           two cases a year at this level.                           judicial districts.
                                                  importance of the proposed Guidelines                      Although a few commenters offered                        4) Comment: The Appendix B
                                                  to the bankruptcy system, the USTP has                  suggestions on revising the threshold,                    guidelines should apply to all estate
                                                  solicited a great deal of public comment                there was no clear basis for those                        compensated professionals.
                                                  within a framework that exceeds APA                     suggestions. For example, the NBC                            Response: The USTP is revisiting the
                                                  requirements.                                           suggested raising the threshold from $50                  fee guidelines in phases. Other
                                                    The USTP engaged in pre-drafting                      million to $100 million but did not have                  considerations are relevant in evaluating
                                                  outreach to various bankruptcy judges                   a particular basis for its suggestion and                 the fee applications of financial advisors
                                                  and practitioners. In November 2011,                    acknowledged that, ‘‘[t]here is no                        and other professionals, as well as
                                                  the USTP posted on its website the                      precise answer here . . . .’’ Public                      attorneys in chapter 11 cases below the
                                                  initial draft Appendix B guidelines for                 Meeting Tr., p. 59.                                       threshold in the Appendix B guidelines.
                                                  public comment through the end of                          The group of 118 law firms                             Until the USTP promulgates new
                                                  January 2012. The USTP posted the                       (previously 119) suggested a complex                      guidelines, the Appendix A guidelines
                                                  comments on its website as they were                    formula resulting in an even higher                       remain in effect for the USTP’s review
                                                  received and re-opened the comment                      threshold. 118 law firms’ supplemental                    of fee applications of other types of
                                                  period at the request of various                        letter dated April 16, 2012, p. 2 (‘‘118                  professionals in chapter 11 cases that
                                                  commenters. The USTP convened a                         Law Firms’ Supplemental Letter’’). The                    meet the threshold, of professionals in
                                                  public meeting on June 4, 2012, and                     suggested threshold would require all of                  all chapter 11 cases below the threshold,
                                                  invited the public—and all                              the following:                                            and of all professionals in cases not
                                                  commenters—to attend and to make                           • More than $250 million in assets.                    under chapter 11.
                                                                                                             • More than $50 million of                                The USTP concludes that no changes
                                                  presentations. The USTP made available
                                                                                                          unencumbered assets.                                      are necessary to the Guidelines based on
                                                  on its website a transcript of the public
                                                                                                             • More than $250 million of                            these comments.
                                                  meeting and advised interested parties
                                                  that it would revise the Guidelines as                  unsecured debt.                                           c. COMPARABLE COMPENSATION
                                                  necessary after consideration of the                       • At least 250 unsecured creditors                     DISCLOSURES
                                                  comments and post a second draft for an                 (excluding present and former
                                                                                                          employees).                                                  5) Comment: The comparable billing
                                                  additional (third) comment period. The                                                                            disclosures proposed by the USTP are
                                                  USTP also considered written                               • More than $50 million of
                                                                                                          syndicated debt for borrowed money.                       overly burdensome.
                                                  submissions after the public meeting.                                                                                Response: The necessity for
                                                    The USTP concludes that no changes                       The petition does not collect asset,
                                                                                                          debt, and creditor information in the                     comparable billing data arises from the
                                                  are necessary to the process that the                                                                             Bankruptcy Code, which requires that
                                                  USTP employed to solicit public                         manner necessary to determine whether
                                                                                                          a particular case meets the threshold                     courts determine ‘‘reasonable
                                                  comment or to the Guidelines based on                                                                             compensation’’ based on, among other
                                                  these comments.                                         suggested by the commenters.
                                                                                                          Therefore, it is impossible to confirm                    factors, ‘‘customary compensation
                                                  b. SCOPE OF THE APPENDIX B                              without further information whether                       charged by comparably skilled
                                                  GUIDELINES                                              any chapter 11 cases that are currently                   practitioners in cases other than cases
                                                                                                          pending in any judicial district or that                  under title 11.’’ 11 U.S.C. § 330. The
                                                     3) Comment: The threshold of $50                                                                               USTP concurs that the disclosure of
                                                  million in combined assets and                          have been filed since 2009, would meet
                                                                                                          that proposed threshold. Under the 118                    data for the necessary comparison to
                                                  liabilities is too low. In addition,                                                                              customary compensation outside of
                                                  certain types of cases, such as single                  law firms’ proposal, debtors would need
                                                                                                          to provide in their first day filings the                 bankruptcy must strike the right balance
                                                  asset real estate cases, should be                                                                                between the parties’ and the court’s
                                                  excluded from the Appendix B                            information necessary to answer these
                                                                                                          five questions or risk uncertainty and                    need for evidence and the professional’s
                                                  guidelines.                                                                                                       burden of providing it.
                                                     Response: The USTP reviewed                          delay.
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                                                                                                                                       The National Bankruptcy Conference
                                                  available data before setting the initial                  The USTP revised the threshold after
                                                                                                                                                                    (‘‘NBC’’) suggested modifications to the
                                                  threshold. A combined assets and                        evaluating additional data in light of the
                                                                                                                                                                    Appendix B guidelines intended to
                                                  liabilities standard was adopted based                  comments. Guidelines ¶ A.2. First, the
                                                                                                                                                                    preserve the ability of reviewers to
                                                  on the metric used in the American                      threshold was increased to a
                                                                                                                                                                    meaningfully evaluate fee applications
                                                  Bankruptcy Institute’s chapter 11 fee                      5 Professor Lubben used the sum of assets and          while arguably lessening the burden on
                                                  study, see Stephen J. Lubben, Corporate                 liabilities as a measure of debtor size to select large   the applicants. In substance, the NBC
                                                  Reorganization and Professional Fees,                   cases for his analysis.                                   proposed that applicants should be


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00105   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM    17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                    Desc
                                                                                                        Main Document    Page 21 of 33
                                                                                 Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices                                           36265

                                                  provided with a ‘‘menu’’ of three                          • To provide flexibility, blended                   would not establish comparable data
                                                  possible, alternative methods for                       hourly rate information may be                         because it would not account for such
                                                  demonstrating comparable                                disclosed on either an as-billed or as-                things as volume discounts or other
                                                  compensation. These options are: (1) a                  collected basis. Blended hourly rates                  alternative fee arrangements. This
                                                  certification that would compare the                    should be calculated as total dollar                   conclusion ignores that applicants may
                                                  billing rates of certain of the attorneys               value of hours billed (or collected)                   choose to explain why a particular
                                                  assigned to the case with their billing                 divided by the number of hours.6                       alternative fee arrangement would be an
                                                  rates in other engagements; (2) a                          • To provide further flexibility, the               inaccurate point of comparison for
                                                  certification comparing the blended                     USTP also adopted the NBC’s                            bankruptcy engagements. Moreover,
                                                  rates of the firm or office as a whole to               suggestion that firms choose one of two                excluding these arrangements would
                                                  its overall billing rate in the past year;              alternative groups of timekeepers for the              circumvent comparability with the
                                                  or (3) a client verification detailing the              blended rate disclosures. Firms may                    firm’s bankruptcy fees as required by
                                                  steps it took to ensure that it was being               calculate the blended rate based on all                the Bankruptcy Code, because
                                                  charged reasonable market rates. NBC’s                  domestic timekeepers throughout the                    ‘‘[d]iscount arrangements . . . are
                                                  supplemental letter dated February 27,                  firm or, alternatively, on all timekeepers             regularly sought and given in non-
                                                  2012, pp. 3-5. The NBC further                          in only those domestic offices in which                bankruptcy engagements; therefore, we
                                                  proposed that firms satisfying any of the               professionals collectively billed at least             think that any safe harbor should
                                                  three alternatives should receive a                     10% of the hours to the matter during                  measure the market by the effective
                                                  limited ‘‘safe harbor’’ from a USTP                     the relevant application period.                       discount provided in non-bankruptcy
                                                  objection on whether the firm has met                      b) The USTP partially adopted the                   engagements.’’ MFA Letter, p. 3.
                                                  its burden to disclose customary and                    NBC’s suggestion of a limited ‘‘safe                      The USTP concludes that no changes
                                                  comparable compensation information.                    harbor.’’ An applicant that provides the               are necessary to the Guidelines based on
                                                  Id., pp. 2-3.                                           disclosures in the Appendix B                          these comments, except for one
                                                     The USTP agrees that many of the                     guidelines at ¶ C.3. will receive a                    clarification: The USTP agrees that for
                                                  NBC’s suggestions have merit, subject to                limited ‘‘safe harbor’’ from additional                all comparable billing rate disclosures,
                                                  further modification. The NBC’s menu                    requests from the United States Trustee                firms may exclude pro bono, charitable,
                                                  of options could too easily be                          for information about customary and                    or firm-employee engagements that were
                                                  circumvented by uncorroborated and                      comparable compensation under section                  never contemplated to be billed at or
                                                  boilerplate certifications and therefore                330(a)(3)(F) of the Bankruptcy Code.                   near standard or full rates. Guidelines
                                                  would not represent a substantial                       The United States Trustee, however, is                 ¶ C.3.a.iv.(c).
                                                                                                          not precluded by the ‘‘safe harbor’’ from                 7) Comment: The increased
                                                  improvement on current practices. In
                                                                                                          seeking additional information based on                disclosures of actual comparable billing
                                                  addition, the MFA suggested that the
                                                                                                          the particular facts and circumstances of              data will force sophisticated
                                                  comparability disclosure should be
                                                                                                          the case, filing an objection, or offering             practitioners and firms to withdraw
                                                  ‘‘more plainly and overtly referenced
                                                                                                          evidence on comparable compensation                    from a bankruptcy practice because
                                                  than capturing it in a blended rate as the
                                                                                                          from other sources. Guidelines ¶ C.4.                  they would choose to leave bankruptcy
                                                  NBC proposed.’’ MFA Letter, p. 4.                                                                              practice before disclosing this data.
                                                     Based on these comments, the USTP                       c) The USTP also adopted the NBC’s
                                                                                                          proposal that other meaningful and                     This would result in decreased
                                                  has revised the Appendix B guidelines                                                                          competition for estate-paid bankruptcy
                                                  regarding customary and comparable                      detailed evidence may satisfy the
                                                                                                          professional’s disclosure obligations on               work.
                                                  compensation, ¶ C.3., as follows:                                                                                 Response: These comments suggest
                                                     a) The USTP adopted the NBC’s                        comparable and customary
                                                                                                          compensation, which is consistent with                 that estate-paid professionals may
                                                  ‘‘blended hourly rate’’ disclosures, with                                                                      ignore the requirement in section 330
                                                  some modifications. See Guidelines                      the MFA’s suggestion of an alternative
                                                                                                          flexible standard to avoid the                         that an applicant establish that its
                                                  ¶ C.3.                                                                                                         compensation is comparable to
                                                     • Professionals should disclose                      Guidelines’ obsolescence as billing
                                                                                                          practices evolve. Disclosures other than               compensation outside of bankruptcy.
                                                  blended rate information by category of                                                                        The USTP concludes that no changes
                                                  timekeeper. The USTP modified the                       in compliance with the Guidelines at
                                                                                                          ¶ C.3. fall outside the scope of the ‘‘safe            are necessary to the Guidelines based on
                                                  NBC’s suggestion of a single, aggregate                                                                        these comments.
                                                  blended rate in order to ensure that                    harbor,’’ and the United States Trustee
                                                                                                                                                                    8) Comment: Some commenters
                                                  staffing patterns, which may vary for                   might object to the adequacy of those
                                                                                                                                                                 stated that requiring disclosure of the
                                                  different types of cases, do not mask                   disclosures. Guidelines ¶ C.3.c.
                                                                                                             6) Comment: Given the prevalence of                 lowest hourly rates billed seeks to re-
                                                  differences in blended rates among                                                                             impose the economy of administration
                                                                                                          alternative fee arrangements and other
                                                  professionals within the firm that have                                                                        standard rejected by Congress in the
                                                                                                          variable terms of engagements outside
                                                  the same level of experience. If higher                                                                        1978 Bankruptcy Code. In contrast,
                                                                                                          of bankruptcy, including volume or
                                                  blended rates are charged by bankruptcy                                                                        other commenters stated that requiring
                                                                                                          repeat business discounts and other
                                                  professionals as compared to similarly                                                                         the disclosure of high, average, and low
                                                                                                          individually negotiated billing
                                                  experienced professionals in other                                                                             hourly rates might ‘‘normalize’’ the
                                                                                                          arrangements, the disclosures seek
                                                  practice areas, then the applicant should                                                                      market at the high range and therefore
                                                                                                          incomplete or inaccurate information
                                                  explain why the bankruptcy rate is                                                                             drive up estate costs.
                                                                                                          and will not establish comparability.
                                                  higher and how the rate satisfies the                                                                             Response: These comments are
                                                                                                          Similarly, pro bono or other types of
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  statutory standard. Disclosing the                                                                             irreconcilable. The USTP does not seek
                                                                                                          engagements should be excluded.
                                                  blended rate by category of professional                                                                       to re-impose the economy of
                                                                                                             Response: Several commenters
                                                  also obviates the need for the NBC’s                                                                           administration standard rejected by the
                                                                                                          expressed the view that the requested
                                                  suggested disclosure of staffing                                                                               1978 Code any more than it seeks to
                                                                                                          data on hourly rates actually billed
                                                  percentages for bankruptcy and other                                                                           foster premium compensation for
                                                  engagements, which the USTP                                6 The USTP adopted NBC’s calculation of             bankruptcy. By emphasizing actual
                                                  understood would have been difficult                    ‘‘blended hourly rate,’’ which was the same as the     market forces, the revised Appendix B
                                                  for certain firms to calculate.                         USTP’s original formula for ‘‘average rate billed.’’   guidelines reinforce the legislative


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00106   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                           Desc
                                                                                                        Main Document    Page 22 of 33
                                                  36266                          Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices

                                                  purpose of the 1978 Code as embodied                    addition, firms (including many that                   engagements as well as fees charged by
                                                  in section 330—that comparable                          commented on the Guidelines) routinely                 other firms providing similar services.
                                                  services are the standard by which to                   disclose aggregate billing rate                        These surveys address comparability
                                                  measure bankruptcy fees. ‘‘Comparable’’                 information to periodicals for                         with other firms, not within the firm.
                                                  does not mean ‘‘economy’’ or                            publication, including the National Law                   Some commenters state that their
                                                  ‘‘premium’’ as the standard against                     Journal (‘‘NLJ’’) 250 Annual Billing Rate              billing rates are proprietary business
                                                  which bankruptcy fees should be                         survey, which provides low, high, and                  information and that their business will
                                                  measured.                                               average rates by timekeeper class for a                be harmed if they disclose them,
                                                     Nevertheless, the USTP agrees with                   number of firms and includes far more                  presumably because disclosure would
                                                  the NBC’s suggestion that the average                   detailed information than the                          allow law firms to bid for work against
                                                  (or blended) hourly billed rate is the                  information requested in the Appendix                  each other more effectively. Other
                                                  most meaningful of the originally                       B guidelines.                                          commenters appear concerned that if
                                                  requested disclosures. Accordingly, the                    Although there will be some                         their rate structures are transparent to
                                                  USTP revised the Appendix B                             additional work for the professionals in               their clients, those clients may be better
                                                  guidelines to delete the request for any                preparing fee applications with these                  positioned to negotiate fees. The
                                                  disclosure of low and high rates billed.                disclosures, the financial data to be                  commenters, however, do not explain
                                                  The USTP retains the right to seek                      disclosed will come from the                           why their pecuniary interest in
                                                  further information based on the facts                  professionals’ accounting and finance                  preventing transparency in billing
                                                  and circumstances in a particular case                  staff. Moreover, as explained above, the               practices should outweigh the need to
                                                  or if an applicant does not choose to                   USTP revised the Guidelines to no                      produce evidence that satisfies the
                                                  disclose billing information in                         longer require disclosure of low and                   Bankruptcy Code’s comparable services
                                                  compliance with the limited ‘‘safe                      high rates. The USTP concludes that no                 requirement.
                                                  harbor’’ option at ¶ C.4.                               further changes are necessary to the                      The USTP concludes that no changes
                                                     9) Comment: Some commenters                          Guidelines based on these comments.                    are necessary to the Guidelines based on
                                                  stated that the additional disclosures of                  10) Comment: A firm’s actual billing                these comments.
                                                  actual comparable billing data will                     data is attorney-client privileged,                       11) Comment: The Appendix B
                                                  increase the cost of preparing fee                      confidential, and proprietary.                         guidelines should only obtain
                                                  applications and, therefore, chapter 11                 Alternatively, the USTP should seek                    comparability data from domestic
                                                  bankruptcy cases. Other commenters                      comparable billing data from outside                   practitioners because international
                                                  stated that it is logistically impossible               proprietary sources, such as CitiBank,                 billing practices vary widely.
                                                  for even the most sophisticated law                     Hildebrand, and Hoffman Alvery.                           Response: The USTP agrees and has
                                                  firms to generate low, high, and average                   Response: The proposed disclosure
                                                                                                                                                                 revised the Guidelines to clarify that
                                                  billed rates by attorney or other                       of blended billing rates in the Appendix
                                                                                                                                                                 comparability data should be reported
                                                  comparable billing data sought in the                   B guidelines does not require the
                                                                                                                                                                 for U.S. professionals only. Guidelines
                                                  Appendix B guidelines.                                  disclosure of attorney-client privileged
                                                     Response: Sophisticated law firms                    information. The disclosure is not a                   ¶ C.3.a.i.
                                                  maintain and study copious amounts of                   COMMUNICATION with a client and does                   d. BUDGETS AND STAFFING PLANS
                                                  data and metrics for various purposes,                  not identify particular clients.
                                                                                                             Moreover, the broad dissemination of                   12) Comment: Budgets and staffing
                                                  including managing their own
                                                                                                          a firm’s billing information to third                  guidelines are unduly burdensome.
                                                  profitability, determining partner
                                                                                                          parties, as discussed in the prior                        Response: The requested budgets are
                                                  compensation, and meeting client
                                                                                                          response, is inconsistent with the                     a summary with little detail.
                                                  expectations. As the co-chairman of the
                                                                                                          contentions that the information is                    Presumably attorneys in complex
                                                  NBC stated at the public meeting, ‘‘firm
                                                                                                          legally privileged and that clients                    chapter 11 cases—at least once the
                                                  billing systems are just huge databases.
                                                                                                          consistently maintain such information                 critical early days of a case have
                                                  . . . [W]hen a firm wants to do a bill,
                                                  it extracts data from the database, and                 as proprietary. For example, the CT                    passed—make some effort to plan next
                                                  when it wants to do financial reporting                 Tymetrix and Corporate Executive                       steps, to strategize on ultimate outcome,
                                                  statistics, it extracts data from the                   Board Real Rate Report 2012 analyzes                   and to assign tasks accordingly, taking
                                                  database.’’ Public Meeting Tr., pp. 71–                 actual invoice data provided by clients.               into account their experience in other
                                                  73. A law firm that maintains that it is                The 2012 report reviewed $7.6 billion in               complex cases.
                                                  impossible to provide this information                  law firm billings generated from 2007                     Moreover, requesting budgets and
                                                  may explain in the fee application and                  through 2011 by more than 4,000 law                    staffing plans in bankruptcy cases is
                                                  attest in its statement why it is unable                firms and roughly 120,000 timekeepers.                 consistent with practices employed by
                                                  to do so.                                               Although the Real Rate Report does not                 clients outside of bankruptcy to manage
                                                     The evidence is overwhelming that                    disclose rates of particular firms or                  legal costs. The USTP budget and
                                                  law firms routinely obtain and review                   attorneys, it is generated from the billing            staffing templates are modeled after the
                                                  billing data in setting their rates outside             data firms send to their clients.                      Association of Corporate Counsel’s
                                                  of bankruptcy. For example, many firms                     To the extent that commenters suggest               (‘‘ACC’’) Sample Case Budget
                                                  provide internal billing and other                      that the USTP obtain comparable billing                Template.7 The ACC is a global bar
                                                  financial data that is made available to                data from outside survey sources, these                association for in-house counsel with
                                                  participating firms in a variety of                     are generally unavailable to the USTP                  29,000 members employed by over
                                                                                                                                                                 10,000 organizations. The extensive
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  surveys, including the Citi Private Bank                (and the court as the arbiter). For
                                                  Law Watch Annual Survey of Law Firm                     example, CitiBank and PWC BRASS                        resources provided by ACC to its
                                                  Financial Performance,                                  surveys are only available to those who                members on legal project management,
                                                  PriceWaterhouseCoopers BRASS Survey                     participate and for a fee. In addition,                including budgeting and staffing,
                                                  (billing rate and associate salary survey),             comparability under section 330                          7 See http://www.acc.com/legalresources/
                                                  the Thomson Reuters Peer Monitor data,                  requires consideration of fees charged                 resource.cfm?show=743131; see also http://
                                                  Hildebrandt International surveys, and                  by comparably skilled practitioners                    www.acc.com/ValueChallenge/resources/
                                                  various Altman Weil Surveys. In                         within the firm for other types of                     avcresources.cfm?rs_vc=365.



                                             VerDate Mar<15>2010   22:04 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00107   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                      Desc
                                                                                                        Main Document    Page 23 of 33
                                                                                 Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices                                             36267

                                                  strongly suggest that budgeting and                     budgets total hours and fees by project                   The USTP concludes that no changes
                                                  staffing plans are mainstream and                       category without descriptive entries.                  are necessary to the budget and staffing
                                                  common features of legal engagements                       The USTP also revised the Guidelines                guidelines based on these comments.
                                                  across a wide spectrum of businesses.                   to provide for one prospective                            15) Comment: Budgets should not be
                                                     The USTP slightly modified the ACC                   disclosure of the budget on a                          mandatory.
                                                  template. See Exhibit C. First, the USTP                confidential basis: between counsel for
                                                  separated the budget template from the                                                                            Response: Only the courts can award
                                                                                                          the debtor-in-possession and official                  compensation and determine what
                                                  staffing template. Second, the USTP                     committees once the budgets have been
                                                  budget template at Exhibit C uses the                                                                          requirements professionals must satisfy
                                                                                                          approved by their respective clients or                consistent with section 330 to be paid
                                                  modified project categories in ¶ C.8.b. of              whenever they are amended. Guidelines
                                                  the Guidelines, as described more fully                                                                        from the estate. The Appendix B
                                                                                                          ¶ E.8. As the NBC commented, there are                 guidelines are internal procedural
                                                  in the response to Comment 18 below.                    at least two ‘‘set[s] of professionals
                                                  Third, in the revised Appendix B                                                                               guidelines that the USTP will follow ‘‘in
                                                                                                          compensated out of the estate . . .                    the absence of controlling law or rules
                                                  guidelines, the USTP further simplified                 looking out for the estate’s interests.’’
                                                  the staffing plan to reduce the perceived                                                                      in the jurisdiction’’ in reviewing
                                                                                                          NBC letter dated January 30, 2012, p. 2.               applications for compensation and
                                                  burden. Rather than asking for
                                                                                                          Official committees routinely receive                  determining whether to comment or
                                                  identification of each professional
                                                                                                          confidential or other sensitive                        object. Guidelines ¶ A.4. In some
                                                  proposed to work on the engagement,
                                                                                                          information during the case that they                  instances, the Guidelines reflect
                                                  the revised USTP template requests the
                                                                                                          are precluded from sharing. In addition                disclosures, standards, or procedures
                                                  number of professionals by category of
                                                                                                          to providing the budgets under                         that the United States Trustee may
                                                  timekeeper (e.g., 10 partners, 30
                                                                                                          appropriate confidentiality agreements,                consider presumptively reasonable or
                                                  associates, etc.) or experience level, as
                                                                                                          the debtor and committees may redact                   presumptively unreasonable when
                                                  well as their average hourly rates (billed
                                                                                                          the budgets to address privilege or                    deciding whether to object to fee
                                                  or collected). Unlike the ACC template,
                                                                                                          confidentiality concerns. Guidelines                   applications.
                                                  however, the USTP revised staffing plan
                                                  does not ask for this information for                   ¶¶ C.6.b., E.8. The confidential and
                                                                                                                                                                    After considering these comments, the
                                                  each project category.                                  prospective exchange of budgets
                                                                                                                                                                 USTP revised the Guidelines to clarify
                                                     13) Comment: Public disclosure of                    between these fiduciaries facilitates
                                                                                                                                                                 that, although budgets are not
                                                  budgets with interim fee applications                   communication, avoids duplication of
                                                                                                                                                                 mandatory, the parties may agree to the
                                                  will reveal confidential strategy                       effort, and promotes efficiency in the
                                                                                                                                                                 budgets or the court may require them.
                                                  information and give adversaries                        administration of the bankruptcy case,
                                                                                                                                                                 Guidelines ¶¶ C.6., E.1. If the parties do
                                                  advantages.                                             consistent with the requirements of
                                                                                                                                                                 not consent, the United States Trustee
                                                     Response: The USTP addressed this                    section 1103 of the Bankruptcy Code.
                                                                                                                                                                 generally will move the court to require
                                                  concern in the initial draft of the                        14) Comment: Budgets are ineffective                budgets of estate-paid attorneys in larger
                                                  Appendix B guidelines in two ways.                      and provide little, if any, benefit to the             chapter 11 cases consistent with the
                                                  First, the budgets and staffing plans are               estate because bankruptcy is just too                  Guidelines.
                                                  to be publicly disclosed retrospectively                unpredictable to budget.
                                                  with the fee application and for the                                                                              16) Comment: Budgets should be
                                                                                                             Response: Budgets are a planning                    non-binding and should be able to be
                                                  same time period covered by the fee                     tool for disciplined and deliberative
                                                  application. Guidelines ¶¶ C.6., E.7.-8.                                                                       amended.
                                                                                                          case management that business clients
                                                  Second, the budget template is a                                                                                  Response: The USTP agrees. The
                                                                                                          routinely expect of their professionals
                                                  summary chart of aggregate hours and                                                                           revised Appendix B guidelines provide
                                                                                                          outside of bankruptcy. The
                                                  fees by project code, without the detail                                                                       that ‘‘[b]udgets can and should be
                                                                                                          pervasiveness of this practice supports
                                                  of the budget that the professional                                                                            amended as necessary to reflect changed
                                                                                                          the conclusion that budgets are effective
                                                  provided to its client prospectively at                                                                        circumstances or unanticipated
                                                                                                          to focus the scope of the engagement
                                                  the beginning of the fee application                                                                           developments.’’ Guidelines ¶ E.3.
                                                                                                          and the efficiency in staffing.
                                                  period. Exhibit C-1. While the budget                                                                          Similarly, the Guidelines request an
                                                  submitted with the fee application will                    Moreover, the concern about the                     explanation if the fees sought in the
                                                  retrospectively summarize the fees                      alleged unpredictability of bankruptcy                 application exceed the budget during
                                                  estimated to be required during that                    engagements in particular is overstated.               the application period by at least 10%,
                                                  period, the fee application itself and                  All budgets—whether for a bankruptcy                   and whether the applicant has
                                                  invoices contain the detailed                           case, a litigation matter, a chapter 13                discussed the variance with the client.
                                                  information about what was actually                     debtor, a law firm, a business, or the                 Guidelines ¶¶ C.2.l., C.5.b.; Exhibit C.
                                                  done during the period.                                 government—are an informed estimate
                                                                                                                                                                    The USTP concludes that no changes
                                                     Nevertheless, to further address this                of expectations, identifying that which
                                                                                                                                                                 are necessary to the Guidelines based on
                                                  concern, the USTP revised the                           is predictable based on historical
                                                                                                                                                                 these comments.
                                                  Guidelines to provide that budgets and                  experience and that which is truly
                                                                                                          volatile and beyond the budgeter’s                        17) Comment: Time spent preparing
                                                  invoices may be redacted as necessary,
                                                                                                          control.                                               budgets and staffing plans should be
                                                  and such redactions may be
                                                                                                                                                                 compensable.
                                                  compensable if necessary to protect                        Indeed, budgets for professional fees
                                                  privileged or confidential information                  are already a regular feature of chapter                  Response: The USTP agrees. For this
                                                                                                                                                                 reason, the Appendix B guidelines, both
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  that must be disclosed. Guidelines                      11 cases. Secured lenders typically
                                                  ¶¶ C.6.b., E.8. But the time spent for                  require debtors and their counsel to                   as originally proposed and as revised,
                                                  redactions should be reasonably                         prepare budgets as a condition to the                  include a suggested project category for
                                                  proportional to the overall fees sought.                estate’s use of cash collateral. Similarly,            ‘‘budgeting.’’ Guidelines ¶ C.8.b.;
                                                  Redactions, particularly to address                     parties in the case, including the debtor              Exhibits C-1, D-1.
                                                  issues of litigation strategy, may be                   and official committees, often insist that                The USTP concludes that no changes
                                                  unnecessary if the applicant uses the                   examiners prepare and file budgets and                 are necessary to the Guidelines based on
                                                  model budget in Exhibit C, which                        work plans.                                            these comments.


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00108   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                     Desc
                                                                                                        Main Document    Page 24 of 33
                                                  36268                          Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices

                                                  e. PROJECT CODES AND CATEGORIES                            Response: This suggestion was raised                   The USTP concludes that no changes
                                                     18) Comment: The project categories                  by several commenters, including the                   are necessary to the Guidelines based on
                                                  and sub-categories create 480 possible                  NBC, Professor Lubben, and Togut,                      these comments.
                                                  coding combinations, which is                           Segal & Segal. It is also similar to the                  21) Comment: Submitting electronic
                                                  unworkable and unduly complicated                       local counsel requirement in the District              data may require firms to revamp their
                                                  without a corresponding benefit.                        of Delaware. The USTP agrees that                      billing software.
                                                     Response: The Appendix A                             applicants should consider how to
                                                                                                                                                                    Response: The USTP suggested using
                                                  guidelines contain suggested project                    assign and staff more routine and
                                                                                                                                                                 LEDES standards because this is the
                                                  codes that professionals have used for                  ‘‘commoditized’’ work, and whether
                                                                                                                                                                 universal standard adopted by law
                                                  years to categorize their time in fee                   lower cost co-counsel should be
                                                                                                                                                                 firms, clients, and e-billing vendors and
                                                  applications. To further assist the court               retained for discrete types of work,
                                                                                                                                                                 because no particular software is
                                                  and parties in reviewing fee                            provided that the use of multiple
                                                                                                          section 327(a) bankruptcy counsel must                 required. See www.LEDES.org. Because
                                                  applications, the USTP had proposed                                                                            it is an open standard, a firm can
                                                  additional disclosures in the initial draft             not mask disqualifying conflicts and
                                                                                                          connections, and co-counsel must avoid                 provide electronic data in the same
                                                  of the Appendix B guidelines in the                                                                            format in which it maintains the data
                                                  form of sub-categories for the project                  duplication of services.
                                                                                                             The USTP revised the Appendix B                     and does not need to modify its existing
                                                  codes, substantially comparable to the                                                                         billing software.
                                                                                                          guidelines to provide that retention
                                                  UTBMS activity codes used with task                                                                               The USTP concludes that no changes
                                                                                                          applications should clearly specify lead
                                                  codes in legal billing.                                                                                        are necessary to the Guidelines based on
                                                     Based on these comments to                           counsel and clearly delineate secondary
                                                                                                          counsel’s responsibility. See Guidelines               these comments.
                                                  streamline project coding, the USTP
                                                  revised the Appendix B guidelines to                    ¶ F. In general, all bankruptcy matters                h. APPLICATIONS FOR
                                                                                                          should presumptively be handled by                     EMPLOYMENT AND RELATED
                                                  eliminate the proposed sub-categories.
                                                                                                          lead counsel unless the retention
                                                  The Appendix B guidelines will                                                                                 VERIFICATIONS
                                                                                                          application specifically assigns them to
                                                  continue to use the project categories
                                                                                                          secondary counsel. The retention                          22) Comment: The USTP has no
                                                  from the Appendix A guidelines with
                                                                                                          application should not contain                         statutory authority to address
                                                  slight modifications. First, the USTP
                                                                                                          indeterminate or open-ended duties for                 compensation issues at the retention
                                                  added a ‘‘Budgeting’’ category to reflect
                                                                                                          secondary counsel, and retention of                    stage.
                                                  the intention to seek the use of budgets
                                                                                                          secondary counsel must benefit the                        Response: The USTP is statutorily
                                                  for the applicant in most cases that
                                                                                                          estate.                                                required to adopt uniform guidelines for
                                                  satisfy the threshold. Second, to provide                  The USTP will carefully review the
                                                  better transparency and accountability,                                                                        the review of professional compensation
                                                                                                          proposed co-counsel retention to ensure                applications. 28 U.S.C. § 586(a)(3)(A).
                                                  the USTP extracted and separately                       that the lead counsel does not have a
                                                  categorized certain tasks that are                                                                             The review of fee applications under
                                                                                                          pervasive conflict requiring                           section 330 of the Bankruptcy Code is
                                                  included in the broader Appendix A                      disqualification that the retention of
                                                  project categories.8 See Guidelines                                                                            inextricably intertwined with the terms
                                                                                                          secondary counsel is designed to                       and conditions of the applicant’s
                                                  ¶ C.8.b. All but one of these tasks                     conceal or ignore. The USTP will also
                                                  (‘‘Reporting’’) is included in the long-                                                                       retention under section 327 or 1103.
                                                                                                          monitor the fees of both lead and                      The NBC, among others, supports the
                                                  established UTBMS bankruptcy code                       secondary counsel for services that are
                                                  set.                                                                                                           view that a closer consideration of the
                                                                                                          unnecessary, duplicative, or not                       terms of compensation at the outset of
                                                     Based on these revisions to the project
                                                                                                          beneficial to the estate.                              the case can lead to less controversy
                                                  categories, the USTP conformed other                       At the public meeting, one commenter
                                                  requested disclosures that incorporate                                                                         later and benefit both the professionals
                                                                                                          suggested that the USTP should also
                                                  the modified project categories, such as                                                                       and the estate. See Public Meeting Tr.,
                                                                                                          include a proposed form of order for the
                                                  the budgets and the reconciliation of fee                                                                      p. 74. The USTP’s adoption of uniform
                                                                                                          retention of co-counsel. Public Meeting
                                                  applications to budgets. See Exhibits C-                                                                       guidelines governing the review of
                                                                                                          Tr., pp. 99-100. In developing a
                                                  1, D-1.                                                                                                        applications for retention under sections
                                                                                                          proposed form of order, the USTP will
                                                     The USTP retains discretion not to                                                                          327 and 1103 of the Bankruptcy Code
                                                                                                          benefit from experience with these
                                                  seek coding or to seek case-specific                                                                           on issues that are relevant to fee
                                                                                                          Guidelines and declines to address a
                                                  coding if the standard template does not                                                                       applications benefits professionals, the
                                                                                                          specific form of order at this time.
                                                  meet the needs of a particular case.                                                                           court, and parties in interest by
                                                                                                          g. ELECTRONIC DATA                                     providing predictability in enforcement
                                                  f. CO-COUNSEL AND STAFFING
                                                                                                             20) Comment: Submitting electronic                  and is consistent with the USTP’s
                                                  EFFICIENCIES
                                                                                                          billing records creates confidentiality                statutory mandate.
                                                     19) Comment: The USTP should                         concerns.                                                 The NBC proposed adding a client
                                                  encourage the use of co-counsel for                        Response: Fee applications with                     verification at the retention stage. The
                                                  more routine or ‘‘commoditized’’ work,                  detailed invoices are routinely filed and              USTP agrees and has modified the
                                                  such as preference actions and claims                   served on parties in a particular case                 Appendix B guidelines to provide that
                                                  objections, to bring efficiencies to the                through the courts’ Case Management/                   clients supply a verified statement on
                                                  bankruptcy estate.                                      Electronic Case Filing (CM/ECF) system.                retention. Guidelines ¶ D.2. This is in
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                     8 ‘‘Reporting’’ was extracted from the existing
                                                                                                          In addition, once filed this information               lieu of the previously requested client
                                                  ‘‘Case Administration’’ category. ‘‘Assumption and
                                                                                                          is available to the general public                     verification with the fee application.
                                                  Rejection of Leases and Contracts’’ was extracted       through the courts’ Public Access to                   The proposed verification may explain
                                                  from ‘‘Asset Disposition.’’ ‘‘Avoidance Action          Court Electronic Records (PACER)                       the steps the client took to ensure
                                                  Analysis’’ was extracted from ‘‘Litigation.’’           system. There should be no                             compensation was comparable to the
                                                  ‘‘Corporate Governance and Board Matters,’’ ‘‘Real
                                                  Estate’’ and ‘‘Non-working Travel’’ span across a
                                                                                                          confidentiality concern in providing the               non-bankruptcy market, to control legal
                                                  number of the existing Appendix A project               same data in a format that can be                      fees as it would outside of chapter 11,
                                                  categories.                                             queried and sorted.                                    and to negotiate rates.


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00109   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                      Desc
                                                                                                        Main Document    Page 25 of 33
                                                                                 Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices                                             36269

                                                    The USTP concludes that no other                      j. COMPENSATION FOR PARTICULAR                         (¶ B.2.f.) (emphasis in original), because
                                                  changes are necessary to the Guidelines                 MATTERS                                                the preparation of a fee application is
                                                  based on these comments.                                   25) Comment: Redaction of bills or                  not required for lawyers practicing in
                                                                                                          invoices for privileged or confidential                areas other than bankruptcy as a
                                                  i. FEE APPLICATIONS                                                                                            condition to getting paid. But time spent
                                                                                                          information should be compensable.
                                                     23) Comment: The USTP exceeds its                       Response: The USTP has re-                          beyond the initial preparation of the
                                                  statutory authority when it reviews and                 evaluated its position in light of these               applications, including without
                                                                                                          comments. It is important that clients                 limitation time spent explaining the
                                                  comments on interim fee applications
                                                                                                          receive informative invoices that may                  fees, negotiating objections, and
                                                  filed under section 331. The USTP may
                                                                                                          contain privileged or confidential                     litigating contested fee matters, is
                                                  only comment on final fee applications
                                                                                                          information. But professionals whose                   properly characterized as work that is
                                                  under section 330.
                                                                                                                                                                 for the benefit of the professional, and
                                                     Response: Consistent with its                        compensation will be paid by the
                                                                                                                                                                 not the estate. Such services are
                                                  statutory duties, the USTP has                          bankruptcy estate know at the inception
                                                                                                                                                                 therefore not compensable under 11
                                                  commented on and objected to                            that their billing records must be
                                                                                                                                                                 U.S.C. § 330(a)(4)(ii) because they are
                                                  thousands of interim fee applications,                  publicly filed and should draft time
                                                                                                                                                                 neither reasonably likely to benefit the
                                                  and is unaware that any party has                       entries and prepare invoices both to
                                                                                                                                                                 debtor’s estate nor necessary to the
                                                                                                          minimize redactions and to avoid vague
                                                  challenged the USTP’s right to appear                                                                          administration of the bankruptcy case.
                                                                                                          descriptions. Therefore, the time for
                                                  and be heard in that litigation. In                                                                            This result is consistent with non-
                                                                                                          redacting invoices that are submitted
                                                  addition to 28 U.S.C. § 586(a)(3), section                                                                     bankruptcy practice because law firms
                                                                                                          under a monthly compensation order or
                                                  307 of the Bankruptcy Code gives the                                                                           typically do not charge clients for time
                                                                                                          filed with the fee application should be               spent explaining or defending a bill.
                                                  United States Trustee broad authority to
                                                                                                          kept to a minimum and bear some                        Thus, the USTP’s position is that
                                                  raise, to be heard, and to appear on any
                                                                                                          reasonable relationship to the overall                 awarding compensation for fee
                                                  issue in any case. Moreover, deferring
                                                                                                          fees sought. Guidelines ¶ B.2.f.                       application matters beyond the initial
                                                  all objections to the final fee application
                                                                                                             26) Comment: The Appendix B                         preparation of the application is
                                                  would seem unfair and unduly
                                                                                                          guidelines prohibit the use of transitory              inappropriate, unless those activities
                                                  prejudicial to the professionals, in                    professionals and the attendance of
                                                  addition to being unduly burdensome to                                                                         fall within an applicable and judicially
                                                                                                          multiple attorneys at meetings or                      recognized exception (such as litigating
                                                  the USTP, the court, and other parties                  hearings.
                                                  in interest.                                                                                                   an objection to the application where
                                                                                                             Response: This comment is                           the applicant substantially prevails).
                                                     The USTP concludes that no changes                   inaccurate. In these two instances, the                   The USTP has clarified its position in
                                                  are necessary to the Guidelines based on                Guidelines instruct the United States                  the Guidelines based on these
                                                  these comments.                                         Trustee to seek an explanation of                      comments. See Guidelines ¶ B.2.f.
                                                     24) Comment: The Appendix B                          practices that could be evidence of                       29) Comment: Attorneys should
                                                  guidelines fail to consider that for many               billing abuses. Guidelines ¶¶ B.2.c., e.               always be able to charge their highest
                                                  debtors a significant portion of estate-                An adequate explanation will avert an                  rate, and are not bound by their lower
                                                  paid work is for non-bankruptcy                         objection on this guideline.                           ‘‘home forum’’ rate when the
                                                  matters. Other practitioners stated that                   The USTP concludes that no changes                  bankruptcy case is pending in a higher-
                                                  the Guidelines require debtors’                         are necessary to the Guidelines based on               priced market, for example, New York.
                                                  attorneys to speculate about what legal                 these comments.                                           Response: The Appendix B
                                                  fees the debtor would have incurred                        27) Comment: Precluding                             guidelines provide that the USTP will
                                                  outside of bankruptcy, which will be                    compensation for preparing monthly                     not object to attorneys charging their
                                                  costly and of no value.                                 invoices is inappropriate.                             ‘‘home forum’’ rate regardless of where
                                                                                                             Response: The ability to bill monthly               a case is pending. Guidelines ¶ B.2.l.
                                                     Response: The USTP originally                        is an accommodation to professionals to                This recognizes that a substantial
                                                  included a disclosure to address the                    enable them to avoid the delay                         component of a professional’s billing
                                                  complaint that the public                               incumbent in the interim fee application               rate is overhead attributable to the
                                                  misunderstands professional fees in                     process. The professional’s decision to                professional’s home office, and does not
                                                  bankruptcy because some of the fees                     avail itself of this opportunity should                penalize professionals (or their clients
                                                  that the court must approve may not                     not cost the estate additional money.                  in their choice of professionals) solely
                                                  result from the bankruptcy filing. Thus,                The United States Trustee may object if                because of the forum in which the case
                                                  the fee application may include fees for                a professional seeks compensation for                  is pending.
                                                  matters for which the debtor routinely                  the preparation of monthly invoices that                  By contrast, the group of 118 law
                                                  engaged counsel before the bankruptcy                   is duplicative of fees that the                        firms (formerly 119) proposed that, if a
                                                  filing. The USTP did not anticipate that                professional later seeks for the                       lawyer from St. Louis, for example,
                                                  providing this data would be time-                      preparation of the fee application                     traveled to New York for a bankruptcy
                                                  consuming or arduous because                            related to those invoices. Based on these              case, the St. Louis lawyer should charge
                                                  applicants could provide historical data.               comments, the USTP has revised the                     New York rates. 118 Law Firms’
                                                  Nevertheless, the group of 119 law                      Appendix B guidelines to clarify its                   Supplemental Letter, p. 2. But the 118
                                                  firms, representing a broad segment of                  position. See Guidelines ¶ B.2.f.                      law firms would not have the New York
                                                  the bankruptcy legal community and
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                                                                             28) Comment: Attorneys should be                    lawyer traveling to St. Louis charge St.
                                                  including many of the firms that are                    entitled to compensation for litigating                Louis rates. This result is illogical
                                                  routinely involved in the larger cases                  and negotiating objections to fee                      because it is not based on the
                                                  meeting the threshold, stated that this                 applications.                                          professional’s overhead (or even the
                                                  disclosure ‘‘serves no useful purpose.’’                   Response: The Appendix B                            forum in which the case is pending).
                                                  119 Law Firms’ Initial Letter, p. 7. Based              guidelines provide that ‘‘[r]easonable                 Additionally, travel costs are typically
                                                  on this comment, the USTP eliminated                    charges for preparing interim and final                reimbursed by the estate, and allowing
                                                  the disclosure.                                         fee applications . . . are compensable,’’              professionals to receive both a rate


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00110   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                       Desc
                                                                                                        Main Document    Page 26 of 33
                                                  36270                          Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices

                                                  higher than their home forum rate and                   available only in extraordinary                        interest. It is reasonable that the costs of
                                                  reimbursement for travel costs is                       circumstances and solely to the extent                 administration of the estate include the
                                                  unreasonable.                                           that a professional outside of                         cost of a fee examiner or a fee
                                                     The USTP concludes that no changes                   bankruptcy would be entitled to                        committee.
                                                  are necessary to the Guidelines based on                demand fees from the client in excess of                 The USTP concludes that no changes
                                                  these comments.                                         a contractually agreed upon amount.                    are necessary to the Guidelines based on
                                                     30) Comment: Routine expenses,                         Upon further consideration, the USTP                 these comments.
                                                  such as copies and long distance calls,                 concludes that the issue of fee
                                                  should not require explanation.                         enhancements should, at this time, be                  l. MISCELLANEOUS COMMENTS
                                                  Similarly, referring to telephone                       addressed on a case-by-case basis and                     35) Comment: One commenter stated
                                                  charges as ‘‘overhead’’ might result in                 thus deleted the considerations                        that firms should not have to disclose
                                                  objection to long distance and                          pertaining to fee enhancements from the                all rate increases under all
                                                  conference charges currently allowed.                   Guidelines.                                            circumstances. Rather, the commenter
                                                     Response: Clients outside of
                                                                                                          k. FEE REVIEW ENTITIES                                 proposed that firms should only
                                                  bankruptcy increasingly refuse to
                                                                                                             33) Comment: Fee examiners and fee                  disclose annual rate increases
                                                  reimburse expenses, even routine ones,
                                                  that clients consider part of a firm’s                  committees are appropriate only if the                 exceeding 10% and should not have to
                                                  overhead. Thus, the Appendix B                          court believes they will be helpful.                   disclose any ‘‘standard seniority step
                                                  guidelines provide that the United                      Similarly, special fee review                          ups’’ regardless of amount or any
                                                  States Trustee will ordinarily object to                procedures should not be included in                   annual increases of 10% or less.
                                                  expenses not customarily charged by the                 the Appendix B guidelines.                                Response: The cumulative cost to the
                                                  applicant to its non-bankruptcy clients                    Response: The appointment of a fee                  estate of regular rate increases of, for
                                                  and by the applicant’s peers in the                     examiner or a fee committee is a                       instance, 10% per year over the life of
                                                  market, as well as overhead expenses                    decision reserved to the judgment of the               a lengthy chapter 11 case is significant.
                                                  incident to the operation of the                        bankruptcy court. To enhance the                       This additional cost would be
                                                  applicant’s office. Guidelines ¶¶ B.3.c.,               transparency and integrity of the fee                  compounded by annual step increases
                                                  e.                                                      review process, the Guidelines simply                  as attorneys advance in seniority. At a
                                                     31) Comment: Routine objection to                    offer several alternative models that the              minimum, law firms should disclose the
                                                  summer associate time and non-                          USTP may suggest in a particular case.                 additional cost being borne by the estate
                                                  working travel at full rate are not                     Guidelines ¶ G.                                        and its creditors as a result of increased
                                                  market-based.                                              The success of the fee examiner in the              rates so the parties, the court, and the
                                                     Response: These commenters did not                   case of In re General Motors Corp., No.                United States Trustee can evaluate
                                                  provide any support for the contention                  09–50026 (Bankr. S.D.N.Y. filed June 1,                whether the requested compensation is
                                                  that sophisticated clients routinely pay                2009), and of the fee committee in the                 reasonable, comparable, and customary.
                                                  for summer associate time or full rates                 case of In re Lehman Brothers Holdings,                   The USTP concludes that no changes
                                                  for non-working travel. Indeed, the                     Inc., No. 08–13555 (Bankr. S.D.N.Y.                    are necessary to the Guidelines based on
                                                  USTP understands that it has long been                  filed Sept. 15, 2008), has demonstrated                these comments.
                                                  customary for firms to write off the time               that alternative fee review arrangements                  36) Comment: The guideline on
                                                  of their summer associates, which is                    can have salutary effects. The fee                     billing a disproportionate amount of
                                                  more properly attributed to recruitment                 examiner and fee committee have                        time in .5 and 1.0 hour increments is
                                                  and training. And clients increasingly                  identified both discrete issues with the               not realistic.
                                                  refuse to pay for first or second year                  applications of certain professionals and                 Response: This is not a change from
                                                  associates working on their matters.                    global issues affecting compensation                   the existing Appendix A guidelines.
                                                     The USTP concludes that no changes                   sought by many professionals. When                     Moreover, routinely billing in those
                                                  are necessary to the Guidelines based on                possible, they have negotiated an                      increments can be suggestive of billing
                                                  these comments.                                         acceptable resolution of those issues.                 abuses and failure to carefully track an
                                                     32) Comment: Fee enhancements                        When agreement could not be reached,                   attorney’s time.
                                                  should be based on agreements between                   they have presented the issues to the
                                                  counsel and clients, subject to court                                                                             The USTP concludes that no changes
                                                                                                          court in an organized manner that eased
                                                  approval.                                                                                                      are necessary to the Guidelines based on
                                                                                                          the burden of fee review on the court
                                                     Response: A central principle of the                                                                        these comments.
                                                                                                          and others.
                                                  Appendix B guidelines is that                              The USTP concludes that no changes                     37) Comment: The Appendix B
                                                  bankruptcy fees should be reasonable,                   are necessary to the Guidelines based on               guidelines lack consequences that
                                                  fully disclosed, and consistent with                    these comments.                                        would give professionals incentives to
                                                  market norms. For this reason, it is                       34) Comment: The costs of fee                       comply with them.
                                                  problematic when bankruptcy                             examiners should be borne by the                          Response: The Guidelines are
                                                  professionals seek to compel the estate,                federal government.                                    internal procedural guidelines that the
                                                  through their clients, to pay them a fee                   Response: Presumably the                            USTP will follow in reviewing and
                                                  enhancement or a bonus that is not                      commenter intended that the USTP bear                  commenting on fee applications in the
                                                  based on their contractual agreement                    these costs. The Bankruptcy Code is                    absence of controlling law or rules in a
                                                  and disclosed and approved at                           premised on bankruptcy estates paying                  jurisdiction. The Guidelines do not
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  retention. An applicant’s request for fees              the costs of administration, including                 supersede local rules, court orders, or
                                                  above the amounts it initially                          professional fees. See, e.g., 11 U.S.C.                other controlling authority. Only the
                                                  represented in its retention application                §§ 330, 503(b), 507(a)(2); 28 U.S.C.                   court has the authority to award
                                                  remains subject to section 330 of the                   § 1930. Fee examiners and fee                          compensation and reimbursement under
                                                  Bankruptcy Code, including the                          committees are typically sought in cases               section 330 of the Bankruptcy Code and
                                                  comparability requirements of section                   that are administratively solvent and                  to provide incentives for complying
                                                  330(a)(3)(F), and other applicable law.                 very complex to ease the burden of fee                 with the Guidelines. Guidelines ¶¶ A.1.-
                                                  Therefore, fee enhancements should be                   review on the court and parties in                     5.


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00111   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                      Desc
                                                                                                        Main Document    Page 27 of 33
                                                                                 Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices                                              36271

                                                     The USTP concludes that no changes                   lead counsel’s involvement is limited to               invoices (or vice versa). Guidelines
                                                  are necessary to the Guidelines based on                negotiation is generally objectionable,                ¶ B.2.f.(iv).
                                                  this comment.                                           and the United States Trustee retains                     h. ‘‘FEES ON FEES’’: The USTP’s
                                                     38) Comment: Greater transparency                    discretion whether to object in a                      position on fees for contesting or
                                                  in fee applications would reduce                        particular situation. Negotiation without              litigating objections to applications for
                                                  concerns and address allegations that                   the ability to litigate against a party                compensation has been amended. ‘‘Fees
                                                  professionals are overly compensated                    usually will render a lawyer                           on fees’’ are generally inappropriate
                                                  for unnecessary work and diverting                      disqualified from the matter, and such                 unless they fall within a judicial
                                                  value.                                                  disqualification cannot be cured by                    exception applicable within the district
                                                     Response: One of the USTP’s stated                   retention of conflicts counsel to handle               allowing such fees. The word ‘‘binding’’
                                                  goals has been to bring greater                         the litigation. Guidelines ¶ F.3.c.                    has been deleted from the exception.
                                                  transparency to the compensation                           d. ORDINARY COURSE                                  Guidelines ¶ B.2.g.
                                                  process in chapter 11 cases and to foster               PROFESSIONALS: The Guidelines will                        i. STEP INCREASES: The disclosure
                                                  public confidence in the integrity of that              not apply to counsel retained and paid                 of rate increases and calculations of
                                                  process.                                                as an ordinary course professional                     their effect may exclude annual ‘‘step
                                                     The USTP concludes that no changes                   pursuant to appropriate court order or                 increases’’ historically awarded in the
                                                  are necessary to the Guidelines based on                local rule (‘‘ordinary course                          ordinary course to attorneys throughout
                                                  these comments.                                         professional’’), unless the professional is            the firm due to advancing seniority and
                                                                                                          required to file a fee application under               promotion, if the firm distinguishes
                                                  C. SUMMARY OF SIGNIFICANT                                                                                      between ‘‘step increases’’ and other
                                                                                                          such court order or local rule.
                                                  CHANGES AND ANALYSIS OF                                                                                        types of rates increases. Nevertheless,
                                                                                                          Guidelines ¶ A.3.
                                                  COMMENTS RECEIVED AFTER                                    e. ELECTRONIC BILLING RECORDS:                      applicants should not attempt to
                                                  POSTING REVISED DRAFT                                   The applicant should provide electronic                characterize actual rate increases that
                                                  GUIDELINES FOR FINAL COMMENT                            billing data to the court, the debtor-in-              are unrelated to an attorney’s advancing
                                                  ON NOVEMBER 2, 2012                                     possession (or trustee), official                      seniority and promotion as ‘‘step
                                                     1. Summary of Significant Changes                    committees, the United States Trustee,                 increases’’ in effort to thwart meaningful
                                                  Following Posting of Revised Draft                      and the fee review committee, examiner                 disclosure or billing discipline. If a firm
                                                  Appendix B Guidelines for Final                         or auditor. Other parties in interest                  does not distinguish between ‘‘step
                                                  Comment on November 2, 2012                             should receive the electronic billing                  increases’’ and other types of rate
                                                     a. DISCLOSURES OF CUSTOMARY                          data upon request. Guidelines ¶ C.10.                  increases, it should disclose and explain
                                                  AND COMPARABLE COMPENSATION:                               f. APPLICATIONS FOR                                 all rate increases. Guidelines ¶ B.2.d.
                                                  Applicants should include a concise                     EMPLOYMENT AND RELATED                                    j. OVERHEAD: Actual charges for
                                                  description of the methodology used to                  VERIFICATIONS: Applicants who                          multi-party conference calls related to
                                                  calculate hourly blended rates if the                   represented the client in the 12 months                the case will be considered a
                                                  calculation includes any fee                            prepetition should disclose in the                     reimbursable expense, not overhead.
                                                  arrangements not billed by the hour.                    application for employment specific and                Guidelines ¶ B.3.e.
                                                  Guidelines ¶ C.3.a.iv.(d).                              material information regarding their                      k. EFFECTIVE DATE: The effective
                                                     b. BUDGETS: Absent the parties’                      prepetition billing rates and financial                date of the Guidelines has been changed
                                                  consent, the United States Trustee may                  terms to explain the reasons for any                   from July 1, 2013 to November 1, 2013,
                                                  seek a court order encouraging the                      difference between prepetition and                     to afford sufficient time for the courts to
                                                  prospective sharing of budgets by                       postpetition billing rates and terms.                  incorporate the Guidelines into local
                                                  counsel for the debtors-in-possession                   Guidelines ¶ D.1.c. In the verification                rules and practice and for the
                                                  and the official committees. Guidelines                 provided by an applicant who also                      bankruptcy bar to become familiar with
                                                  ¶ E.8.                                                  represented the client prepetition, the                the new disclosure provisions.
                                                     c. CO-COUNSEL RETENTION:                             disclosure of the applicant’s ‘‘effective                 l. EXHIBITS: The Guidelines have
                                                  Guidance regarding the use of secondary                 rate’’ has been deleted, and instead, the              been revised to incorporate certain
                                                  counsel, either efficiency or conflicts co-             applicant should disclose and explain                  information that was previously
                                                  counsel, has been clarified as follows:                 any postpetition change in ‘‘billing rates             included in exhibits and to renumber
                                                     1) When a new matter within the                      and material financial terms.’’ Id. The                the remaining exhibits. The project
                                                  authorized scope of engagement for                      client verification has been revised to                categories and expense categories
                                                  efficiency or conflicts co-counsel is                   delete the undefined term ‘‘market rate’’              formerly at Exhibit E have been
                                                  assigned by lead counsel to that co-                    and instead to use terms expressly                     incorporated into the Guidelines at
                                                  counsel, co-counsel need not file a                     contained in the statute. Thus, the client             ¶ C.8. (project categories for billing
                                                  supplemental retention application and                  should disclose the steps taken to                     records) and ¶ C.12. (expense
                                                  obtain an amended order. Rather, co-                    ensure that the applicant’s billing rates              categories). The ‘‘United States Trustee
                                                  counsel should file a supplemental                      and terms are comparable to the                        Considerations on the Retention and
                                                  declaration in accordance with                          applicant’s billing rates and terms for                Compensation of Co-Counsel’’ formerly
                                                  Bankruptcy Rule 2014 and provide                        other engagements and to those of other                at Exhibit B have been incorporated into
                                                  notice of the filing sufficient to afford               comparably skilled professionals.                      the Guidelines at ¶ F.
                                                  parties in interest an opportunity to                   Guidelines ¶ D.2.b.-c.                                    2. Discussion of Public Comments
                                                  object. Nevertheless, if the matter does                   g. MONTHLY INVOICES: The United                     after Posting Revised Draft for Final
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  not fall within the authorized scope of                 States Trustee will not object to the                  Comment on November 2, 2012
                                                  engagement, co-counsel should file a                    extent that monthly invoices under a                      The USTP received six comment
                                                  supplemental retention application and                  monthly compensation order effectively                 letters in response to the USTP’s posting
                                                  obtain an amended order to expand the                   serve as the interim fee applications and              of the revised draft of the Appendix B
                                                  scope of the engagement to include that                 the applicant seeks no additional                      guidelines. Many of the comments
                                                  matter. Guidelines ¶ F.1.c.                             compensation for preparing the interim                 contained several sub-parts. The USTP
                                                     2) The use of conflicts counsel to                   fee application because the time was                   appreciates the comments and has
                                                  litigate a specific matter as to which                  expended on the related monthly                        considered each carefully. Those


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00112   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                           Case 8:21-bk-10958-ES                        Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                      Desc
                                                                                                        Main Document    Page 28 of 33
                                                  36272                          Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices

                                                  comments that simply repeated earlier                   ‘‘based on the customary compensation                  abuses or insufficient disclosures. The
                                                  arguments against any reform or                         . . . in cases other than cases under this             limited safe harbor, however, is an effort
                                                  improvement of the fee review process                   title [11].’’ 11 U.S.C. § 330(a)(3)(F).                to provide professionals with some
                                                  were addressed in the preceding                         Thus, a disclosure of blended rates that               comfort that making these types of
                                                  analysis of the initial draft, see ¶ B.2.               takes into account the rates charged in                disclosures will normally be sufficient
                                                  above, and will not be revisited here.                  non-bankruptcy matters simply reflects                 to avoid the United States Trustee
                                                  The USTP’s responses to the most                        Congress’s stated intent that bankruptcy               seeking further comparable billing
                                                  significant comments are discussed                      practitioners be compensated on terms                  information from the applicant.
                                                  below, and the comments are                             comparable to other areas of practice,                 Guidelines ¶ C.4. Among other things,
                                                  categorized by the same subject matters                 and no worse and no better. See                        an absolute safe harbor would lead to
                                                  used above in ¶ B to categorize                         Guidelines ¶ C.3. The applicant retains                the anomalous result where a party that
                                                  comments on the initial draft.9                         the right, and is encouraged, to                       fully disclosed that its bankruptcy rates
                                                                                                          supplement its disclosure with                         are higher than its non-bankruptcy rates
                                                  a. GENERAL COMMENTS                                     additional information explaining the                  would be immune from an objection
                                                     N/A                                                  different rate structures of the various               while admitting that it has violated the
                                                                                                          practice groups in the firm and their                  statutory standard for reasonable
                                                  b. SCOPE OF THE APPENDIX B                              impact on the firm’s blended rate.
                                                  GUIDELINES                                                                                                     compensation.
                                                                                                             The USTP concludes that no changes                    The USTP concludes that no changes
                                                     1) Comment: Use of the Appendix B                    are necessary to the Guidelines based on               are necessary to the Guidelines based on
                                                  guidelines by the United States Trustee                 these comments.                                        these comments.
                                                  should be discretionary, rather than                       3) Comment: The Appendix B                            5) Comment: The comparable billing
                                                  mandatory, in cases that meet the                       guidelines permit bankruptcy boutiques                 data is proprietary, should be sought
                                                  revised threshold.                                      to exclude estate-billed engagements                   only from external sources, should be
                                                     Response: Consistent with 28 U.S.C.                  from the blended rate computation for                  provided confidentially to the United
                                                  § 586(a)(3)(A), the Appendix B                          comparable services, but do not permit
                                                                                                                                                                 States Trustee, and should only be
                                                  guidelines are internal procedures that                 full-service law firms to do so. This
                                                                                                                                                                 obtained through discovery by the
                                                  the United States Trustees will apply in                exclusion should apply to all law firms.
                                                                                                             Response: This comment may                          United States Trustee, not through
                                                  reviewing applications for                                                                                     proactive disclosure.
                                                  compensation filed by attorneys                         misunderstand the Appendix B
                                                                                                          guidelines as they apply to full-service                 Response: The suggestion that
                                                  employed under section 327 or 1103 in                                                                          specific disclosures of customary and
                                                  chapter 11 cases that meet the                          firms. Consistent with section
                                                                                                          330(a)(3)(F), the blended rate                         comparable compensation should be
                                                  threshold. The Guidelines provide                                                                              provided only upon request instead of
                                                  transparency in the USTP’s review of                    computation for comparable services
                                                                                                          rendered by full-service firms is based                proactively by the applicant improperly
                                                  fee applications by providing notice of                                                                        shifts the evidentiary burden under
                                                  the USTP’s policy positions in the                      on non-bankruptcy matters billed by the
                                                                                                          firm, but not matters arising in                       section 330 away from the applicant and
                                                  absence of controlling law or rules in                                                                         onto the court, the United States
                                                  the jurisdiction. They also create greater              bankruptcy cases (whether estate-paid
                                                                                                          or not). Guidelines ¶ C.3.a.iv.(a).                    Trustee, and other parties in interest. An
                                                  efficiency in the review of the                                                                                applicant seeking to be paid by the
                                                  applications by the court, parties in                   Because bankruptcy boutiques often do
                                                                                                          not conduct a significant volume of                    bankruptcy estate under section 330 has
                                                  interest, as well as the USTP, and                                                                             an affirmative burden to prove that the
                                                  provide uniformity and predictability in                work in non-bankruptcy matters, they
                                                                                                          are subject to a slightly different                    compensation sought is reasonable,
                                                  enforcement nationally. In                                                                                     including by offering evidence sufficient
                                                  administering any particular case, the                  computation, which includes non-estate
                                                                                                          paid bankruptcy work (as the closest                   to satisfy section 330(a)(3)(F). The court
                                                  United States Trustee may exercise                                                                             and other parties in interest, in addition
                                                  discretion in applying the Guidelines                   approximation to what those firms
                                                                                                          would likely bill outside of bankruptcy)               to the United States Trustee, are entitled
                                                  based on the facts of that case. The                                                                           to information necessary to evaluate the
                                                  exercise of such discretion in a specific               while continuing to exclude estate-paid
                                                                                                          work. Guidelines ¶ C.3.a.iv.(b). There is              reasonableness of an application for
                                                  case will not be routine or obviate the                                                                        compensation. The statute and public
                                                  Guidelines in any particular district.                  no need to extend this specific
                                                                                                          exclusion to full-service firms because                interest requires transparency of the
                                                     The USTP concludes that no changes                                                                          bankruptcy compensation process for
                                                  are necessary to the Guidelines based on                all bankruptcy-related work is already
                                                                                                          excluded from the blended rate                         the multiple stakeholders in the case.
                                                  these comments.                                                                                                Finally, it is inefficient and
                                                                                                          computation for full-service firms.
                                                  c. COMPARABLE COMPENSATION                                 The USTP concludes that no changes                  uneconomical for the court and parties
                                                  DISCLOSURES                                             are necessary to the Guidelines based on               to have the United States Trustee
                                                                                                          these comments.                                        propound identical discovery requests
                                                    2) Comment: The disclosure of                                                                                in every larger chapter 11 case when the
                                                  blended rates for comparable services                      4) Comment: The limited safe harbor
                                                                                                          on the disclosure of comparable billing                United States Trustee will
                                                  should exclude rates from dissimilar                                                                           presumptively seek this information.
                                                  areas of practice, such as insurance                    data should be an absolute safe harbor
                                                                                                          from a United States Trustee objection                   The USTP concludes that no changes
                                                  defense.
                                                                                                          or further disclosure.                                 are necessary to the Guidelines based on
                                                    Response: This comment
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                                                                             Response: The United States Trustee                 these comments.
                                                  misconstrues the statutory standard
                                                                                                          has a statutory duty to review and                       6) Comment: If an applicant includes
                                                  specified in section 330(a)(3)(F). That
                                                                                                          comment on applications for                            a discounted or alternative
                                                  section expressly requires that
                                                                                                          compensation as ‘‘appropriate.’’ 28                    arrangement in the blended hourly rate
                                                  reasonableness should be determined
                                                                                                          U.S.C. § 586(a)(3)(A). Accordingly, the                disclosures, the applicant should also
                                                    9 Summary of Significant Changes and Analysis         USTP cannot prospectively limit the                    explain its calculation methodology.
                                                  of Comments Received After Posting Initial Draft        United States Trustee’s prosecutorial                  Applicants should be required to
                                                  Guidelines for Comment on November 4, 2011.             discretion or authority to remedy billing              disclose the specifics of any discount or


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00113   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                     Desc
                                                                                                        Main Document    Page 29 of 33
                                                                                 Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices                                            36273

                                                  other alternative billing arrangement in                d. BUDGETS AND STAFFING PLANS                          condition to the estate’s use of cash
                                                  non-bankruptcy matters.                                   8) Comment: The sharing of budgets                   collateral. The USTP believes that such
                                                     Response: The USTP agrees that a                     and staffing plans between debtors-in-                 sound practices ought to be followed as
                                                  concise statement of methodology on                     possession and official committees                     part of the fee review process. Moreover,
                                                  how the applicant calculated the                        should be voluntary.                                   the budgeting guidelines are not
                                                  blended hourly rates would be helpful                      Response: The USTP encourages                       redundant of cash collateral and DIP
                                                  and would enable those reviewing the                    counsel for the debtors-in-possession                  loan budgets, which typically include a
                                                  information to determine whether the                    and official committees to prospectively               single line-item for professional fees,
                                                  disclosed data fully and accurately                     share their respective budgets once                    insofar as the guidelines include a
                                                  reflects the information necessary for                  agreed to by their clients or amended,                 reasonable amount of additional and
                                                  the comparison contemplated by section                  subject to an appropriate confidentiality              relevant detail, such as a description of
                                                  330. The Appendix B guidelines have                     agreement and redaction to protect                     major areas of activity.
                                                  been so amended. See Guidelines ¶                       privileged or confidential information.                   The USTP concludes that no changes
                                                  C.3.a.iv.(d). Because the effect of                     As the USTP previously explained in                    are necessary to the Guidelines based on
                                                  discounts and alternative billing                       response to the comments to the                        these comments.
                                                  arrangements should generally be                        Appendix B guidelines as originally                       10) Comment: Budgets should not
                                                  reflected in the blended hourly rate, a                 posted November 4, 2011, the                           use the bankruptcy project or task
                                                  requirement that applicants disclose the                confidential and prospective exchange                  codes.
                                                                                                                                                                    Response: As the USTP explained in
                                                  specifics of every discount would be                    of budgets between these fiduciaries
                                                                                                                                                                 its response to the comments to the
                                                  unlikely to produce a benefit that would                facilitates communication, potentially
                                                                                                                                                                 Guidelines as originally posted
                                                  outweigh the burden of making such                      avoids duplication, and promotes
                                                                                                                                                                 November 4, 2011, budgets serve at least
                                                  disclosures. If the blended hourly rate                 efficiency in the administration of the
                                                                                                                                                                 two important purposes: they help
                                                  does not capture the effect of discounts                bankruptcy case, consistent with the
                                                                                                                                                                 ensure that professional fees will be
                                                  and alternative billing, the explanation                requirements of section 1103 of the
                                                                                                                                                                 incurred in a more disciplined manner,
                                                  of how the rate was calculated should                   Bankruptcy Code. See Response to
                                                                                                                                                                 and are a helpful tool to evaluate
                                                  explain this and may lead to further                    Comment 13 in ¶ B.2.d. above. The
                                                                                                                                                                 applications for compensation. See
                                                  inquiry by the United States Trustee.                   USTP has clarified the Appendix B
                                                                                                                                                                 Response to Comments 12 and 14 in
                                                  The USTP adopted a middle ground by                     guidelines to provide that, in the
                                                                                                                                                                 ¶ B.2.d. above. By using a common set
                                                  seeking blended rates and explanations                  absence of the parties’ agreement, the
                                                                                                                                                                 of project and task codes, the Appendix
                                                  rather than other potentially useful and                United States Trustee may seek a court
                                                                                                                                                                 B guidelines serve both of these
                                                  informative disclosures that are more                   order expressly authorizing the
                                                                                                                                                                 purposes by ensuring that the budgeted
                                                  burdensome.                                             prospective sharing of budgets by
                                                                                                                                                                 and actual fees can be directly and
                                                     7) Comment: In its response to the                   counsel for the debtors-in-possession
                                                                                                                                                                 transparently compared. See Exhibit
                                                  comments to the Appendix B guidelines                   and the official committees. Guidelines
                                                                                                                                                                 D–1.
                                                  as initially posted November 4, 2011,                   ¶ E.8.
                                                                                                                                                                    The USTP concludes that no changes
                                                  the USTP stated that ‘‘[a] law firm that                   9) Comment: Budgets should not be
                                                                                                                                                                 are necessary to the Guidelines based on
                                                  maintains that it is impossible to                      required; they should only be
                                                                                                                                                                 these comments.
                                                  provide’’ information relevant to the                   encouraged. Moreover, even if not                         11) Comment: Budgets should not be
                                                  blended rate disclosures ‘‘may explain                  required, detailed budgets should not                  sought during the first sixty days of a
                                                  in the fee application and attest in its                be sought in every case because they                   case.
                                                  statement why it is unable to do so.’’                  are unnecessary, costly, and                              Response: The Appendix B
                                                  See Response to Comment 9 in ¶ B.2.c.                   burdensome and constrain the                           guidelines do not impose an inflexible
                                                  above. A commentator replied that the                   professionals’ flexibility in handling the             timetable for adopting a budget.
                                                  standard should be changed from                         case. Other commenters said that the                   Consistent with practices for submitting
                                                  ‘‘impossible’’ to ‘‘impracticable,’’ and                USTP-sought budgets would be                           cash collateral and DIP loan budgets, the
                                                  some applicants may not easily                          redundant of cash collateral and                       USTP’s position is that budgets should
                                                  produce the requested disclosures                       debtor-in-possession (‘‘DIP’’) loan                    be adopted earlier, rather than later.
                                                  because it is cost prohibitive to                       budgets already used in every case.                       The USTP concludes that no changes
                                                  produce.                                                   Response: In its response to the                    are necessary to the Guidelines based on
                                                                                                          comments to the Guidelines as                          these comments.
                                                     Response: The USTP agrees that an                    originally posted November 4, 2011, the
                                                  impracticability standard is more                       USTP highlighted that it had revised the               e. PROJECT CODES AND CATEGORIES
                                                  appropriate. Nevertheless, as the USTP                  Appendix B guidelines to provide that                     N/A
                                                  explained in its response to the prior                  the United States Trustee will seek
                                                  comments, most law firms that are                       budgets and staffing plans only with the               f. CO-COUNSEL AND STAFFING
                                                  retained in the larger cases that meet the              consent of the parties or by court order.              EFFICIENCIES
                                                  threshold should have the technology                    See Response to Comment 15 in ¶ B.2.d.                    12) Comment: No supplemental
                                                  and resources necessary to provide this                 above. The USTP also fully addressed                   application for employment and
                                                  information. See, e.g., Response to                     the concerns about the effectiveness and               corresponding order should be
                                                  Comment 9 in ¶ B.2.c. above; Response                   burden to applicants of providing                      necessary when lead counsel transfers
                                                  to Comment 21 in ¶ B.2.g. above.
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                                                                          budgets and staffing plans. See                        a matter to conflicts co-counsel.
                                                  Therefore, with rare exception, cost                    Response to Comments 12 and 14 in                         Response: The USTP has clarified the
                                                  should not be a basis for asserting                     ¶ B.2.d. above. It is undisputed that                  Appendix B guidelines to provide that
                                                  impracticability in providing the                       clients frequently require budgets inside              when a new matter within the
                                                  blended rate disclosures.                               and outside of bankruptcy, and that                    authorized scope of engagement for
                                                     The USTP concludes that no changes                   secured lenders in bankruptcy cases                    either efficiency or conflicts co-counsel
                                                  are necessary to the Guidelines based on                typically require debtors and their                    is assigned by lead counsel to that co-
                                                  these comments.                                         counsel to prepare budgets as a                        counsel, co-counsel need not file a


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00114   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                      Desc
                                                                                                        Main Document    Page 30 of 33
                                                  36274                          Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices

                                                  supplemental retention application and                  g. ELECTRONIC DATA                                     ‘‘effective rate’’ as was in effect
                                                  obtain an amended order. Rather, co-                       16) Comment: Electronic records                     prepetition. This may cause confusion
                                                  counsel should file a supplemental                      should be provided only to the debtor,                 because alternative arrangements may
                                                  declaration in accordance with                          official committees, and the United                    not readily translate into hourly rates
                                                  Bankruptcy Rule 2014, and provide                       States Trustee.                                        and elsewhere the Appendix B
                                                  notice of the filing sufficient to afford                  Response: Section 330 provides for                  guidelines use the term blended hourly
                                                  parties in interest an opportunity to                   an open and public bankruptcy                          rate.
                                                  object. Nevertheless, if the matter does                compensation process whereby all                          Response: The USTP agrees and has
                                                  not fall within the authorized scope of                 parties in interest and the court have                 amended the Appendix B guidelines to
                                                  engagement, co-counsel should file a                    access to relevant information necessary               delete references to ‘‘effective rate.’’
                                                  supplemental retention application and                  to evaluate whether the applicant has                  Instead, the applicant should disclose
                                                  obtain an amended order to expand the                   sustained its burden that the                          and explain any postpetition change in
                                                  scope of the engagement to include that                 compensation sought to be paid from                    ‘‘billing rates and material financial
                                                  matter. Guidelines ¶ F.1.c.                             the estate is reasonable. Nevertheless,                terms.’’ Guidelines ¶ D.1.c.
                                                    13) Comment: The Appendix B                                                                                     19) Comment: The client verification
                                                                                                          the USTP agrees that it is likely more
                                                  guidelines should not provide that the                                                                         with the application for employment
                                                                                                          efficient that, in the ordinary course, an
                                                  USTP will object to the use of conflicts                                                                       should not verify that the engagement is
                                                                                                          applicant provide the billing data in an
                                                  counsel in situations in which lead                                                                            at ‘‘market rate.’’ Rather, the client
                                                                                                          electronic format to the court, the
                                                  counsel may negotiate, but not litigate,                                                                       should only verify that the rate and
                                                                                                          United States Trustee and those parties
                                                  a particular matter.                                                                                           terms are proper under the
                                                                                                          in interest most likely to use the
                                                    Response: The USTP has revised the                                                                           circumstances because clients should
                                                                                                          information electronically, provided
                                                  Appendix B guidelines to clarify that                                                                          be free to select the best counsel for the
                                                                                                          that other parties in interest may obtain
                                                  the use of conflicts counsel to litigate a                                                                     engagement.
                                                                                                          it upon request. Accordingly, the USTP                    Response: The Bankruptcy Code
                                                  specific matter as to which lead                        has revised the Appendix B guidelines
                                                  counsel’s involvement is limited to                                                                            requires that the compensation for an
                                                                                                          to provide that an applicant should                    estate-paid engagement be reasonable as
                                                  negotiation is generally objectionable,                 provide electronic billing data to the
                                                  and the United States Trustee retains                                                                          compared to customary compensation
                                                                                                          court, the debtor in possession (or                    for similarly skilled practitioners in
                                                  discretion whether to object in a                       trustee), official committees, the United
                                                  particular situation. Negotiation without                                                                      cases other than under Title 11. That
                                                                                                          States Trustee, and the fee review                     means a market rate. Nevertheless, the
                                                  the ability to litigate against a party                 committee, examiner, or auditor. Other
                                                  usually will render a lawyer                                                                                   USTP has clarified the Appendix B
                                                                                                          parties in interest should receive the                 guidelines to conform to the language of
                                                  disqualified from the matter, and such                  electronic billing data upon requesting
                                                  disqualification cannot be cured by                                                                            section 330. Guidelines ¶¶ D.2.b., d.
                                                                                                          it from the applicant. Guidelines ¶ C.10.
                                                  retention of conflicts counsel to handle                                                                       i. FEE APPLICATIONS
                                                  the litigation. Guidelines ¶ F.3.c.                     h. APPLICATIONS FOR
                                                                                                          EMPLOYMENT AND RELATED                                    N/A
                                                    14) Comment: The Appendix B
                                                  guidelines should clarify that they do                  VERIFICATIONS                                          j. COMPENSATION FOR PARTICULAR
                                                  not limit the use of ordinary course                       17) Comment: If an applicant has                    MATTERS
                                                  professionals, local counsel, or special                represented the client at any time                        20) Comment: Compensation for
                                                  counsel.                                                during the 12 months prepetition, then                 preparing monthly invoices when a
                                                    Response: The USTP agrees and has                     it should disclose in the retention                    case has a monthly compensation order
                                                  amended the Appendix B guidelines                       application the specifics of its billing               should be allowed if it is not
                                                  accordingly. See Guidelines ¶ B.2.c.                    arrangement, including discounted                      duplicative of preparing interim fee
                                                    15) Comment: The Appendix B                           rates, write-down policies, or other                   applications. Conversely, compensation
                                                  guidelines should not apply to ordinary                 material terms affecting the billing and               for preparing interim fee applications
                                                  course professionals or special counsel.                compensation arrangement. Similarly,                   should be allowed if it is not
                                                    Response: The Appendix B                              if the applicant has changed the terms                 duplicative of preparing monthly
                                                  guidelines have been clarified to                       of its billing arrangements with the                   invoices.
                                                  provide that they do not preclude the                   client during the postpetition period,                    Response: The USTP agrees and has
                                                  use of counsel retained and paid as an                  the applicant should explain why.                      revised the Appendix B guidelines to
                                                  ordinary course professional pursuant to                   Response: The USTP agrees that                      provide that the United States Trustee
                                                  appropriate court order or local rule.                  these specific disclosures and                         will not object to the extent that
                                                  Guidelines ¶ B.2.c. The USTP                            explanations would be helpful and                      monthly invoices under a monthly
                                                  acknowledges that ordinary course                       meaningful. The USTP has amended the                   compensation order effectively serve as
                                                  professionals are distinguishable from                  Appendix B guidelines to provide that                  the interim fee application and the
                                                  other counsel retained by the estate,                   applicants who represented the client in               applicant seeks no additional
                                                  including special counsel, because the                  the 12 months prepetition should                       compensation for preparing the interim
                                                  court’s order authorizing the retention                 disclose specific and material                         fee application because the time was
                                                  or local rule governs whether and when                  information regarding their prepetition                expended on the related monthly
                                                  they are required to file a fee                         billing rates and financial terms to                   invoices (or vice versa). Guidelines
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  application. Thus, the Appendix B                       explain the reasons for any difference                 ¶ B.2.f.(iv).
                                                  guidelines have been further clarified to               between prepetition and postpetition                      21) Comment: Applicants should be
                                                  provide that generally they will not                    billing rates and terms. Guidelines                    compensated for responding to
                                                  apply to an ordinary course                             ¶ D.1.c.                                               inquiries and negotiating issues related
                                                  professional, unless the professional is                   18) Comment: The applicant’s                        to applications for compensation.
                                                  required to file a fee application under                disclosure with the application for                       Response: The USTP disagrees.
                                                  the court’s order authorizing retention                 employment currently asks whether the                  Applicants should and do have the
                                                  or local rule. Guidelines ¶ A.3.                        applicant is billing its client at the same            incentive to prepare an unobjectionable


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00115   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                      Desc
                                                                                                        Main Document    Page 31 of 33
                                                                                 Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices                                             36275

                                                  application for compensation in the first               and should instead consider them a                     including sections 327 and 330, without
                                                  instance. Reasonable and proportionate                  reimbursable expense.                                  overreaching. Moreover, while the
                                                  time for fee application preparation is                   Response: The USTP agrees and has                    United States Trustee ordinarily will
                                                  compensable. Applicants should not be                   revised the Appendix B guidelines to                   seek the appointment of a fee review
                                                  rewarded with additional compensation                   provide that actual charges for multi-                 entity as soon as practicable after the
                                                  for responding to inquiries and                         party conference calls related to the case             order for relief, it typically will not be
                                                  objections that should have been                        will be considered a reimbursable                      in place when most applications for
                                                  avoided, particularly when the statutory                expense, not overhead. Guidelines                      employment are filed early in the case.
                                                  standards are well-developed and the                    ¶ B.3.e.                                               Consequently, the Appendix B
                                                  USTP guidelines are clear.                                                                                     guidelines are not being changed to give
                                                                                                          k. FEE REVIEW ENTITIES
                                                     The USTP concludes that no changes                                                                          the fee review entities any additional
                                                  are necessary to the Guidelines based on                   25) Comment: If the court appoints                  express responsibilities.
                                                  these comments.                                         a fee committee, fee examiner, or other                  The USTP concludes that no changes
                                                     22) Comment: The Appendix B                          reviewer, the United States Trustee                    are necessary to the Guidelines based on
                                                  guidelines make an exception for                        should defer all compensation and                      these comments.
                                                  objecting to ‘‘fees on fees’’ for activities            expense inquiries and objections to
                                                                                                                                                                 l. MISCELLANEOUS COMMENTS
                                                  that fall within a ‘‘judicially-recognized              such reviewed to avoid subjecting the
                                                                                                          applicant to multiple and competing                       28) Comment: One commenter
                                                  and binding exception (such as
                                                                                                          demands for information.                               suggested that the Appendix B
                                                  litigating an objection to the application
                                                                                                             Response: The United States Trustee                 guidelines ‘‘provide a useful template
                                                  where the applicant substantially
                                                                                                          has an independent statutory duty to                   for any court that wishes to systematize
                                                  prevails).’’ The use of the word
                                                                                                          review and comment on applications for                 a law firm’s explanation of its fees and
                                                  ‘‘binding’’ suggests only authority by
                                                                                                          compensation. 28 U.S.C. § 586(a)(3)(A).                expenses’’ in larger chapter 11 cases,
                                                  the applicable court of appeals on an
                                                                                                          That duty cannot be delegated.                         and that if the courts adopted these as
                                                  issue would be considered binding,                                                                             local rules that ‘‘would create a single
                                                  whereas the prevailing law in the lower                 Nevertheless, the United States Trustee
                                                                                                          will not lightly deviate from positions                set of expectations for what belongs in
                                                  courts would not.                                                                                              fee applications in such cases.’’ Prof.
                                                     Response: The USTP has clarified its                 taken by the fee committee, examiner or
                                                                                                          other reviewer.                                        Rapoport Letter, dated November 6,
                                                  position to provide that fees for                                                                              2012.
                                                                                                             The USTP concludes that no changes
                                                  contesting or litigating objections to                                                                            Response: The USTP agrees and will
                                                                                                          are necessary to the Guidelines based on
                                                  applications for compensation are                                                                              urge courts to incorporate the Appendix
                                                                                                          these comments.
                                                  generally inappropriate unless they fall                   26) Comment: The United States                      B guidelines into their local rules or
                                                  within a judicial exception applicable                  Trustee should use discretion and only                 general orders, as many have with the
                                                  within the district allowing such fees.                 seek a fee committee or examiner when                  existing Appendix A guidelines.
                                                  The term ‘‘binding’’ has been deleted                   circumstances dictate. Similarly, the                  Uniformity and consistency in the
                                                  from the exception. Guidelines ¶ B.2.g.                 appointment should be sought at the                    USTP’s review of fee applications will
                                                     The USTP concludes that no other                     earliest stages of the case.                           benefit the courts, the applicants, and
                                                  changes are necessary to the Guidelines                    Response: The Appendix B                            the public, in addition to the USTP.
                                                  based on these comments.                                guidelines already address these issues                Moreover, before the Guidelines go
                                                     23) Comment: The USTP standard                       and provide that the United States                     effective, the USTP will engage in a
                                                  that it will object to fees for responding              Trustee will ‘‘ordinarily’’ seek                       systematic training and outreach effort
                                                  to objections to fees unless the                        appointment of a fee review entity.                    related to the Appendix B guidelines,
                                                  applicant substantially prevails on the                 Guidelines ¶ G.1. The Guidelines                       including coordination and training
                                                  objection should be the court’s decision                acknowledge that the appointment is                    with relevant professional associations.
                                                  and is inconsistent with the Bankruptcy                 ultimately the court’s decision.                          The USTP concludes that no changes
                                                  Code.                                                   Similarly, the United States Trustee will              are necessary to the Guidelines based on
                                                     Response: This standard represents                   ordinarily seek a fee committee,                       these comments.
                                                  the litigating position of the USTP that                examiner or other review entity ‘‘as                      29) Comment: The requested
                                                  applicants who pursue unmeritorious                     soon as practicable after the order for                disclosures for rate increases should
                                                  positions in defending their fees, and                  relief.’’ Guidelines ¶ G.2.                            not include annual ‘‘step increases’’
                                                  thereby waste the resources of the court                   The USTP concludes that no changes                  related to the advancement of an
                                                  and parties, should not be entitled to                  are necessary to the Guidelines based on               attorney but should be limited only to
                                                  payment of fees. The USTP’s position                    these comments.                                        increases of the overall rate structure.
                                                  follows the bankruptcy court’s decision                    27) Comment: The scope of fee                          Response: The USTP agrees. The
                                                  in In re Motors Liquidation Co., No. 09–                review entities should be expanded to                  USTP has revised the Appendix B
                                                  50026, Bench Decision on Pending Fee                    include active consultation with and                   guidelines to provide that the disclosure
                                                  Issues, at 2 (Bankr. S.D.N.Y. Nov. 23,                  oversight of the clients regarding the                 of rate increases and calculations of
                                                  2010) (ECF No. 7896), which                             retention of professionals and the terms               their effect may exclude annual ‘‘step
                                                  appropriately takes into account                        of those retentions, which should reflect              increases’’ historically awarded in the
                                                  inherent litigation risks and the                       market-driven considerations.                          ordinary course to attorneys throughout
                                                  reasonableness of the applicant’s                          Response: The USTP strongly                         the firm due to advancing seniority and
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                  arguments.                                              concurs that section 330(a)(3)(F)                      promotion, if the firm distinguishes
                                                     The USTP concludes that no changes                   expresses Congress’ intention that                     between ‘‘step increases’’ and other
                                                  are necessary to the Guidelines based on                professional compensation in                           types of rates increases. Guidelines
                                                  these comments.                                         bankruptcy be market driven. Oversight                 ¶ B.2.d., n.2. Nevertheless, applicants
                                                     24) Comment: The Appendix B                          of professionals retained on behalf of                 should not attempt to characterize
                                                  guidelines should not treat phone                       the estate must be limited to ensuring                 actual rate increases that are unrelated
                                                  charges related to multi-party, case-                   that they satisfy the requirements set by              to an attorney’s advancing seniority and
                                                  specific conference calls as overhead                   Congress in the Bankruptcy Code,                       promotion as ‘‘step increases’’ in effort


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00116   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
                                                          Case 8:21-bk-10958-ES                         Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                          Desc
                                                                                                        Main Document    Page 32 of 33
                                                  36276                          Federal Register / Vol. 78, No. 116 / Monday, June 17, 2013 / Notices

                                                  to thwart meaningful disclosure or                      4129 (this is not a toll-free number) or               including the validity of the
                                                  billing discipline. If a firm does not                  by email at DOL_PRA_PUBLIC@dol.gov.                    methodology and assumptions used;
                                                  distinguish between ‘‘step increases’’                    Authority: 44 U.S.C. 3507(a)(1)(D).                    • Enhance the quality, utility, and
                                                  and other types of rate increases, it                                                                          clarity of the information to be
                                                  should disclose and explain all rate                                       The
                                                                                                          SUPPLEMENTARY INFORMATION:
                                                                                                                                                                 collected; and
                                                  increases.                                  OSHA administers and enforces a                                      • Minimize the burden of the
                                                                                              number of provisions in various Federal                            collection of information on those who
                                                  June 12, 2013 llllllllllllll laws and regulations prohibiting
                                                  Submitting on Behalf of the U.S. Trustees
                                                                                                                                                                 are to respond, including through the
                                                                                              retaliatory action by an employer                                  use of appropriate automated,
                                                  Office,                                     against an employee who is believed to
                                                  Jerri Murray,                                                                                                  electronic, mechanical, or other
                                                                                              have reported a possible violation of
                                                  Department Clearance Officer for PRA, U.S.                                                                     technological collection techniques or
                                                                                              those laws or regulations, or who
                                                  Department of Justice                                                                                          other forms of information technology,
                                                                                              otherwise engages in an activity
                                                                                                                                                                 e.g., permitting electronic submission of
                                                  [FR Doc. 2013–14323 Filed 6–14–13; 8:45 am] protected specified by an anti-retaliation
                                                                                                                                                                 responses.
                                                  BILLING CODE P                              provision. Any person may file a
                                                                                                                                                                   Agency: DOL–OSHA.
                                                                                              complaint alleging the employer
                                                                                                                                                                   Title of Collection: Regulations
                                                                                              violated these protection provisions
                                                                                                                                                                 Containing Procedures for Handling of
                                                  DEPARTMENT OF LABOR                         with the OSHA for investigation. This
                                                                                                                                                                 Retaliation Complaints.
                                                                                              ICR has been classified as a revision,
                                                  Office of the Secretary                                                                                          OMB Control Number: 1218–0236.
                                                                                              because the OSHA is making Web-based
                                                                                                                                                                   Affected Public: Individuals or
                                                                                              and paper options available for filing
                                                  Agency Information Collection                                                                                  Households.
                                                                                              complaints. For additional substantive
                                                  Activities; Submission for OMB                                                                                   Total Estimated Number of
                                                                                              information about this ICR, see the
                                                  Review; Comment Request;                                                                                       Respondents: 2,872.
                                                                                              related notice published in the Federal
                                                  Regulations Containing Procedures for Register on January 17, 2013 (78 FR                                        Total Estimated Number of
                                                  Handling of Retaliation Complaints                                                                             Responses: 2,872.
                                                                                              3918).
                                                                                                This information collection is subject                             Total Estimated Annual Burden
                                                  ACTION: Notice.                                                                                                Hours: 2,872.
                                                                                              to the PRA. A Federal agency generally
                                                                                              cannot conduct or sponsor a collection                               Total Estimated Annual Other Costs
                                                  SUMMARY: The Department of Labor
                                                                                              of information, and the public is                                  Burden: $0.
                                                  (DOL) is submitting the Occupational
                                                  Safety and Health Administration            generally not required to respond to an                              Dated: June 11, 2013.
                                                  (OSHA) sponsored information                information collection, unless it is                               Michel Smyth,
                                                  collection request (ICR) revision titled,   approved by the OMB under the PRA                                  Departmental Clearance Officer.
                                                  ‘‘Regulations Containing Procedures for and displays a currently valid OMB                                     [FR Doc. 2013–14248 Filed 6–14–13; 8:45 am]
                                                  Handling of Retaliation Complaints,’’ to Control Number. In addition,                                          BILLING CODE 4510–26–P
                                                  the Office of Management and Budget         notwithstanding any other provisions of
                                                  (OMB) for review and approval for use       law, no person shall generally be subject
                                                  in accordance with the Paperwork            to penalty for failing to comply with a
                                                                                                                                                                 NATIONAL AERONAUTICS AND
                                                  Reduction Act (PRA) of 1995 (44 U.S.C.      collection of information that does not
                                                                                                                                                                 SPACE ADMINISTRATION
                                                  3501 et seq.).                              display a valid Control Number. See 5
                                                  DATES: Submit comments on or before         CFR 1320.5(a) and 1320.6. The DOL                                  [Notice: 13–065]
                                                  July 17, 2013.                              obtains OMB approval for this
                                                                                              information collection under Control                               NASA Advisory Council; Science
                                                  ADDRESSES: A copy of this ICR with                                                                             Committee; Astrophysics
                                                                                              Number 1218–0236. The DOL notes that
                                                  applicable supporting documentation;                                                                           Subcommittee; Meeting
                                                                                              existing information collection
                                                  including a description of the likely
                                                                                              requirements remain in effect while                                AGENCY: National Aeronautics and
                                                  respondents, proposed frequency of
                                                                                              they undergo review. New information                               Space Administration.
                                                  response, and estimated total burden
                                                                                              collection requirements would only take
                                                  may be obtained free of charge from the                                                                        ACTION: Notice of meeting.
                                                                                              upon OMB approval.
                                                  RegInfo.gov Web site at http://
                                                                                                Interested parties are encouraged to                             SUMMARY:    In accordance with the
                                                  www.reginfo.gov/public/do/
                                                                                              send comments to the OMB, Office of                                Federal Advisory Committee Act, Public
                                                  PRAViewICR?ref_nbr=201305-1218-001
                                                                                              Information and Regulatory Affairs at                              Law 92–462, as amended, the National
                                                  (this link will only become active on the
                                                                                              the address shown in the ADDRESSES                                 Aeronautics and Space Administration
                                                  day following publication of this notice)
                                                                                              section within 30 days of publication of                           (NASA) announces a meeting of the
                                                  or by contacting Michel Smyth by
                                                                                              this notice in the Federal Register. In                            Astrophysics Subcommittee of the
                                                  telephone at 202–693–4129 (this is not
                                                                                              order to help ensure appropriate                                   NASA Advisory Council (NAC). This
                                                  a toll-free number) or sending an email
                                                                                              consideration, comments should                                     Subcommittee reports to the Science
                                                  to DOL_PRA_PUBLIC@dol.gov.
                                                                                              mention OMB Control Number 1218–                                   Committee of the NAC. The meeting
                                                     Submit comments about this request
                                                                                              0236. The OMB is particularly                                      will be held for the purpose of
                                                  to the Office of Information and
                                                                                              interested in comments that:                                       soliciting, from the scientific
                                                  Regulatory Affairs, Attn: OMB Desk            • Evaluate whether the proposed
                                                  Officer for DOL–OSHA, Office of                                                                                community and other persons, scientific
mstockstill on DSK4VPTVN1PROD with NOTICES




                                                                                              collection of information is necessary
                                                  Management and Budget, Room 10235,                                                                             and technical information relevant to
                                                                                              for the proper performance of the
                                                  725 17th Street NW., Washington, DC                                                                            program planning.
                                                                                              functions of the agency, including
                                                  20503, Fax: 202–395–6881 (this is not a     whether the information will have                                  DATES: Tuesday, July 16, 2013, 9:00 a.m.
                                                  toll-free number), email:                   practical utility;                                                 to 5:00 p.m., and Wednesday, July 17,
                                                  OIRA_submission@omb.eop.gov.                  • Evaluate the accuracy of the                                   2013, 9:00 a.m. to 4:00 p.m., Local Time.
                                                  FOR FURTHER INFORMATION CONTACT:            agency’s estimate of the burden of the                             ADDRESSES: NASA Goddard Space
                                                  Michel Smyth by telephone at 202–693– proposed collection of information,                                      Flight Center, Building 1, Rooms E100D


                                             VerDate Mar<15>2010   20:38 Jun 14, 2013   Jkt 229001   PO 00000   Frm 00117   Fmt 4703   Sfmt 4703   E:\FR\FM\17JNN1.SGM   17JNN1
         Case 8:21-bk-10958-ES                      Doc 83 Filed 06/09/21 Entered 06/09/21 17:56:00                                     Desc
                                                    Main Document    Page 33 of 33



                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 OFFICE OF THE U.S. TRUSTEE, 411 West 4th St., #7160 Santa Ana, CA 92701

                                       NOTICE OF APPLICABILITY OF LARGE-CASE
A true and correct copy of the foregoing document entitled
UNITED STATES TRUSTEE FEE GUIDELINES will be served in the manner stated below:


 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On JUNE 9,
 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
 persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated

     •   Ron Bender rb@lnbyb.com
     •   Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
         cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
     •   Nancy S Goldenberg nancy.goldenberg@usdoj.gov
     •   Monica Y Kim myk@lnbyb.com, myk@ecf.inforuptcy.com
     •   Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
     •   Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
     •   Robert E Opera ropera@wghlawyers.com,
         jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
     •   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
     •   Jeffrey S Shinbrot jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
     •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

 2. TO BE SERVED BY UNITED STATES MAIL: On JUNE 9, 2021, I will be served on the persons and/or entities at
 the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
 sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
 constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed


 3. TO BE SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
 (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on JUNE 9, 2021, I
 served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
 writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
 declaration
 that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
 filed.


 JUNE 9, 2021                                       TARI KING                              /S/ TARI KING
 DATE                                               PRINTED NAME                            SIGNATURE




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


 June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
